Exhibit 10.2

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

SALES PROMOTION AND DISTRIBUTION AGREEMENT

BY AND AMONG

MSD INTERNATIONAL GMBH

MERCK SHARP & DOHME CORP.

and

NABRIVA THERAPEUTICS IRELAND DESIGNATED ACTIVITY COMPANY

DATED AS OF JULY 15, 2020







--------------------------------------------------------------------------------

SALES PROMOTION AND DISTRIBUTION AGREEMENT

This Sales Promotion and Distribution Agreement (this “Agreement”), dated as of
July 15, 2020 (the “Effective Date”), is entered into by and among NABRIVA
THERAPEUTICS IRELAND DESIGNATED ACTIVITY COMPANY, an Irish designated activity
company (“Distributor”), with its registered office at Alexandra House, Office
225/227, The Sweepstakes, Ballsbridge, Dublin 4, D04 C7H2, Ireland, MSD
INTERNATIONAL GMBH, a [•] (“MSD”), with offices at [•], and, solely for purposes
of Sections 7.1 and 7.2, MERCK SHARP & DOHME CORP., a New Jersey corporation
(“Supplier”), with offices at 2000 Galloping Hill Road, Kenilworth, NJ 07033,
USA. Distributor, MSD, and Supplier are each referred herein as a “Party” and
collectively as the “Parties.”



WITNESSETH:

WHEREAS, MSD is the owner of the intellectual property rights in and to the
Products and MSD and one or more of its Affiliates owns the Marketing
Authorizations in and to the Products in the Territory;

WHEREAS, Distributor and its Affiliates has the capability to promote,
distribute and sell the Products in the Territory (as hereinafter defined);

WHEREAS, MSD desires to appoint Distributor as its sole and exclusive,
non-assignable and non-sublicensable distributor and promoter of the Products in
the Territory, and Distributor desires to accept such appointment;

WHEREAS, MSD, through its Affiliate Supplier, wishes to supply, and Distributor
wishes to purchase, the Products in accordance with the terms of this Agreement;
and

WHEREAS, MSD and/or any of its Affiliates shall hold and continue to hold, in
the Territory, the Marketing Authorizations and rights to certain Know-How
relating to the Products, and nothing contained in this Agreement shall restrict
MSD from continuing to do so.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby, the
Parties hereby agree as follows:

1.Definitions.

The following terms as used in this Agreement shall have the meanings set forth
in this Article 1:



1.1“Activity Targets” shall mean the activity targets for each Product or group
of Products as set out in Schedule 1.1.

1.2“Adverse Event” as used herein means any untoward medical occurrence in a
patient or clinical investigation subject administered a pharmaceutical or
vaccine product, which occurrence does not have to have a causal relationship
with this treatment. An adverse event can therefore be any unfavorable and
unintended sign (including an abnormal laboratory finding,





--------------------------------------------------------------------------------

for example), symptom, or disease temporally associated with the use of a
medicinal product, whether or not considered related to the medicinal product.

1.3“Affiliate” means any Person which, directly or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
a Party, for so long as such Person controls, is controlled by or is under
common control with a Party, and regardless of whether such Affiliate is or
becomes an Affiliate on or after the Effective Date.  For purposes of this
definition, the term “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) as used with respect to a
Person means (i) direct or indirect ownership of 50% or more of the voting
securities or other voting interest of any Person (including attribution from
related parties), or (ii) the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person,
whether through ownership of voting securities, by contract, as a general
partner, as a manager, or otherwise.

1.4“Agency” shall mean any applicable federal, state, local, national or
supranational government regulatory authority responsible for granting any
health, import, pricing or other approvals, registrations or permits necessary
before the Products may be lawfully imported, promoted and sold in the
Territory.

1.5“Agency Requirement” shall have the meaning set forth in Section 2.4.1(b).

1.6“Agreement” shall have the meaning set forth in the introduction paragraph.

1.7“Alleged Infringement” shall have the meaning set forth in Section 13.11.

1.8“Alliance Manager” shall have the meaning set forth in Section 2.9.

1.9“Annual Sales and Marketing Plan” shall have the meaning ascribed to it in
Section 5.6.3(a).

1.10“Artwork Costs” shall have the meaning set forth in Section 10.6.1(f).

1.11“Artwork Transition Plan” shall have the mean set forth in Section 10.6.

1.12“Binding Forecast Commencement Date” shall have the meaning set forth in
Section 9.1.1.

1.13“Business Combination” shall have the meaning set forth in Section 1.18.2.

1.14“Business Day” shall mean any day other than a Saturday, Sunday or a day
when banking institutions in New Jersey are permitted or obligated by Law to
close.

1.15“Calendar Quarter” shall mean each period of three consecutive calendar
months ending March 31, June 30, September 30, and December 31; provided,
however, that (1)



2

--------------------------------------------------------------------------------

the first Calendar Quarter of this Agreement shall commence on the Effective
Date and end on the last day of the Calendar Quarter in which the Effective Date
occurs and (2) the last Calendar Quarter of this Agreement shall commence on the
commencement of such Calendar Quarter and end on the date of expiration or
termination of this Agreement.

1.16“Calendar Year” shall mean each period during the Term commencing on January
1 and ending on December 31 of such calendar year; provided, however, that (1)
the first Calendar Year of this Agreement shall commence on the Effective Date
and end on December 31 of the same calendar year and (2) the last Calendar Year
of this Agreement shall commence on January 1 of the calendar year in which this
Agreement terminates or expires and end on the date of expiration or termination
of this Agreement.

1.17“cGDP” shall mean all laws, regulations, and industry practices relating to
the handling, warehousing, and shipping of Products, including, the current Good
Distribution Practices as specified in the most current versions of the United
States Code of Federal Regulations (the CFR) or their replacement, and any other
applicable laws, guidelines and/or regulations, including MSD’s reasonable
requirements made in good faith relating to the warehousing and distribution for
the Products (to the extent such MSD requirements are disclosed in writing to
Distributor).

1.18“Change of Control” with respect to a Party shall be deemed to have occurred
if any of the following occurs after the Effective Date:

1.18.1any Third Party “person” or “group” (as such terms are defined below)
(i) is or becomes the “beneficial owner” (as defined below), directly or
indirectly, of the then-outstanding shares of common stock of the ultimate
parent entity of such Party representing 50% or more of the total
then-outstanding common stock (or foreign equivalent thereof) (the “Outstanding
Common Stock”), (ii) is or becomes the “beneficial owner”, directly or
indirectly, of shares of securities, capital stock or other interests (including
partnership interests) of the ultimate parent entity of such Party
then-outstanding and normally entitled (without regard to the occurrence of any
contingency) to vote in the election of the directors, managers or similar
supervisory positions (“Outstanding Voting Stock”) of the ultimate parent entity
of such Party representing 50% or more of the total voting power of all
Outstanding Voting Stock of the ultimate parent entity of such Party or (iii)
has or acquires the power, directly or indirectly, to elect a majority of the
members of such Party’s ultimate parent entity’s board of directors (or similar
governing body); or

1.18.2such ultimate parent entity of such Party enters into a merger,
consolidation or similar transaction with a Person (whether or not such ultimate
parent entity of such Party is the surviving entity) (a “Business Combination”),
in each case, unless, following such Business Combination, (i) the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Common Stock and Outstanding Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, 50% or more of,
respectively, (a) the then-outstanding shares of common stock (or foreign
equivalent thereof) and



3

--------------------------------------------------------------------------------

(b) the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors, of the corporation or other
entity resulting from such Business Combination (and the ultimate parent entity
thereof) and (ii) 50% or more of the members of the board of directors (or
similar governing body) of the corporation or other entity resulting from such
Business Combination (and ultimate parent entity thereof) were members of the
board of directors (or similar governing body) of such ultimate parent entity of
such Party at the time of the execution of the initial agreement, or of the
action of the board of directors (or similar governing body) of such ultimate
parent entity, providing for such Business Combination; or

1.18.3such Party (and its Affiliates) sells or transfers to any Third Party,
directly or indirectly, in one or more related transactions, the properties and
assets representing all or substantially all of such Party’s total assets
(together with all or substantially all of the properties and assets of its
Affiliates).

1.18.4For the purpose of this definition of Change of Control, (x) “person” and
“group” have the meanings given such terms under Sections 13(d) and 14(d) of the
United States Securities Exchange Act of 1934 and the term “group” includes any
group acting for the purpose of acquiring, holding or disposing of securities
within the meaning of Rule 13d-5(b)(1) under the aforesaid Act; (y) a
“beneficial owner” shall be determined in accordance with Rule 13d-3 under the
aforesaid Act; and (iii) the terms “beneficially owned” and “beneficially own”
shall have meanings correlative to that of “beneficial owner.”

1.19“Code” shall have the meaning set forth in Section 17.1.1.

1.20“Commercially Reasonable Efforts” shall mean, with respect to the efforts to
be expended by a Party with respect to any objective, the reasonable, diligent
efforts to accomplish such objective as a reasonable pharmaceutical company
engaged in the marketing and sale of biopharmaceuticals in the U.S. would
normally use to accomplish a similar objective under similar circumstances

1.21“Competitive Product” shall mean, with respect to a Product, those products
and active pharmaceutical ingredients that are competitive with such Product in
the Territory as set forth on Schedule 1.21.

1.22“Compliance Documents” shall have the meaning set forth in Schedule 8.1.1.

1.23“Compliance Principles” shall mean the compliance principles Distributor
shall meet in handling the Products as set out in Schedule 8.1.1, which shall be
updated from time to time by mutual agreement of the Parties in writing.

1.24“Confidential Information” shall mean all information and data relating to a
Party (including information regarding the other Party’s and its Affiliates’
business, employees, development plans, programs, documentation, techniques,
trade secrets, systems, and know-how) obtained pursuant to, or in connection
with, this Agreement.  For clarity, MSD Know-



4

--------------------------------------------------------------------------------

How shall be the Confidential Information of MSD, subject to the exceptions set
forth in the remainder of this definition.  “Confidential Information” does not
include any information or data (i) rightfully previously known by a Party
hereto, or acquired from a Third Party without a continuing restriction on use;
(ii) which is or becomes publicly known without breach of this Agreement; or
(iii) which is independently developed without violating any obligations under
this Agreement and without reference to the Confidential Information of the
other Party.  Any combination of features or disclosures shall not be deemed to
fall within the foregoing exclusions merely because individual features are
published or available to the general public or in the rightful possession of
the receiving Party unless the combination itself and principle of operation are
published or available to the general public or in the rightful possession of
the receiving Party.

1.25“CSO” shall have the meaning set forth in Section 2.5.2(a).

1.26“Deleted Package Unit” shall have the meaning set forth in Section 2.4.1.

1.27“Disagreement” shall have the meaning set forth in Section 10.2.4.

1.28“Distribution Activities” shall mean receiving, storage, order processing,
invoicing, selling (other than selling Products to Distributor under the supply
provisions of this Agreement), administration of trade discount, delivery to
customers/branches, reverse logistics, return/exchange, Recalls, inventory
management, quarantine and release, back order management, trade collection and
credit management, credit risk absorption, damage goods storage, customer
complaints management (other than product quality complaints subject to
Section 10.4 and Adverse Events subject to the Quality Agreement), standard
reports provision, Tender management, storage of Products awaiting destruction,
sample storage and distribution, promotional materials storage and distribution.
“Distribute” shall mean to engage and perform Distribution Activities and
“Distribution” shall have a correlative meaning.

1.29“Distribution Centers” shall mean the warehouses located in the Territory as
designated by Distributor and agreed to by MSD for the storage of the Products
in the Territory.

1.30“Distribution Commencement Date” shall have the meaning set forth in
Section 2.1.3.

1.31“Distributor” shall have the meaning set forth in the Preamble.

1.32“Distributor Indemnities” shall have the meaning set forth in Section 19.1

1.33“Effective Date” shall have the meaning set forth in the introduction
paragraph.

1.34“Exclusions Lists” shall have the meaning set forth in Section 17.3.

1.35“Extension Term” shall have the meaning set forth in Section 3.2.

1.36“FDA” shall mean the U.S. Food and Drug Administration, or any successor
Agency.



5

--------------------------------------------------------------------------------

1.37“Force Majeure Event” shall have the meaning set forth in Section 21.3.

1.38 “GST” shall have the meaning set forth in Section 9.3.2.

1.39“Immediate” or “Immediately” shall mean within 24 hours.

1.40“Initial Rolling Forecast” shall have the meaning set forth in
Section 9.1.1.

1.41“Initial Term” shall mean the period from the Effective Date until
December 31, 2023

1.42“Know-How” shall mean information and data in any form that MSD determines
to be necessary for the import, transportation, promotion, storage, handling,
repackaging and redressing of the Products, as disclosed by MSD or its
Affiliates to Distributor from time to time, which may be modified by MSD or its
Affiliates in their sole discretion.

1.43“Latent Defect” shall mean any Product that at the time of delivery did meet
the representations, warranties or covenants set forth in Section 18.2 that is
not readily determinable upon a reasonable inspection of the Product (based on
physical inspection, identity test and review of the certificate of analysis).

1.44“Laws” shall mean the applicable laws, ordinances, rules, regulations,
requirements and lawful orders of any federal, state, local, national or
supranational public authority (including any Agency), including child labor
laws, whether existing at present or later enacted, bearing on the performance
of this Agreement.

1.45“Lead Time” shall have the meaning set forth in Schedule 9.1.4.

1.46“Marketing Authorization” means, with respect to a Product, the Agency
approval required by applicable Laws to sell such Product in the Territory.

1.47“MSD” shall have the meaning set forth in the Preamble.

1.48“MSD Indemnities” shall have the meaning set forth in Section 19.2

1.49“MSD Patents” shall have the meaning set forth in Section 13.10.

1.50“NDC” shall have the meaning assigned in Section 2.1.3.

1.51“Net Sales” shall have the meaning set forth in Section 20.3.

1.52“Officials” shall have the meaning set forth in Section 17.1.2.

1.53“Order” shall have the meaning set forth in Section 9.1.4.

1.54“Order Period” shall have the meaning set forth in Section 9.1.1.



6

--------------------------------------------------------------------------------

1.55“Outstanding Common Stock” shall have the meaning set forth in
Section 1.18.1.

1.56“Outstanding Voting Stock” shall have the meaning set forth in
Section 1.18.1.

1.57“Party” or “Parties” shall have the meaning set forth in the Preamble.

1.58“Payment” shall have the meaning set forth in Section 17.1.2.

1.59“Person” means any individual, partnership, joint venture, limited liability
company, corporation, firm, trust, association, unincorporated organization,
governmental authority or agency, or any other entity not specifically listed
herein.

1.60“Personal Data” shall mean data, whether true or not, about an individual
who can be identified (i) from that data; or (ii) from that data and other
information to which the organization has or is likely to have access, which may
include personal data relating to Distributor’s or MSD’s respective directors,
officers, employees or customers that may be directly or indirectly obtained by
each Party in relation to this Agreement.

1.61“Personnel” shall have the meaning set forth in Section 8.1.7.

1.62“Pharmacovigilance Agreement” shall have the meaning set forth in
Section 12.7.

1.63“Product” shall mean the human pharmaceutical product in final finished,
packaged, and labeled form and ready for administration to humans containing
tedizolid phosphate as the active ingredient and marketed and sold by MSD in the
Territory prior to the Effective Date under the Trademark SIVEXTRO® for
injection, for intravenous use and tablet for oral use under the New Drug
Application Numbers 205435 and 205436, including Samples as the context may
require.  The Product shall be in the formats and sizes set forth on
Schedule 1.63, each with a strength of 200mg.

(a)  HDPE bottles of 30 tablets with child-resistant closure (“Tablet Bottle
Product”);

(b)  Unit dose blister packs of 6 tablets (“Tablet Blister Product”);

(c)  Package of ten 200 mg single-dose vials (“Injection Product”); and

(d)  Sample unit dose blister pack of 1 tablet (“Sample Product”).

1.64“Promotion” shall mean those activities undertaken in accordance with
applicable Laws as well as MSD requirements and policies communicated by MSD in
writing from time to time to Distributor, to implement marketing plans and
strategies aimed at encouraging and extending the appropriate use and knowledge
of a particular pharmaceutical product.  When used as a verb, “Promote” shall
mean to engage in such activities.



7

--------------------------------------------------------------------------------

1.65“Promotion Commencement Date” shall have the meaning set forth in
Section 2.1.2 below.

1.66“Promotional Material” means the final promotional and media materials for
the Products in each applicable country or other applicable political
subdivision in the Territory which MSD and its Affiliates have approved for use
as of the Effective Date to Promote the Products in each such country or other
applicable political subdivision in the Territory.

1.67“Quality Agreement” shall have the meaning set forth in Section 10.1.

1.68“Recall” shall have the meaning set forth in Section 5.4.1.

1.69“Records” shall have the meaning set forth in Section 15.1.

1.70“Remaining Shelf Life” at such relevant point in time, shall mean the
remaining shelf life of a Product measured against the Shelf Life of such a
Product.

1.71“Returned Products” shall have the meaning set forth in Section 10.2.13.

1.72“Rolling Forecast” has the meaning set forth in Section 9.1.1.

1.73“Safety Stock” shall mean the relevant stock of the applicable Product under
Distributor ownership at the end of each month.

1.74“Sample” shall mean a unit of a Product that is not intended to be sold and
intended to be used to Promote the appropriate use of the Products pursuant to
applicable Law in the Territory.  Samples shall only be available for tablets as
unit dose blister packs of 1 tablet.

1.75“Sample Reports” shall have the meaning set forth in Section  5.6.5.

1.76“SDN List” shall have the meaning set forth in Section 17.2.3.

1.77 “Shelf Life” shall mean the shelf life of a Product which has been approved
in accordance with applicable regulatory requirements.

1.78“SKU” shall mean a stock keeping unit of the relevant Product and “SKUs”
shall be construed accordingly.

1.79“Supply Prices” shall have the meaning set forth in Section 7.1.

1.80“Tender(s)” shall mean any tender for the supply of Products that is offered
by a government body, national and/or local health authority within the
Territory.

1.81“Term” shall mean the entire duration of this Agreement, including the
Initial Term and, if applicable, all Extension Terms.

1.82“Territory” shall mean United States of America and its territories,
districts, possessions and commonwealths, including but not limited to the
Commonwealth of Puerto Rico.



8

--------------------------------------------------------------------------------

1.83“Territory Promotion Plan” means the plan pursuant to which Distributor will
Promote the Products after the Promotion Commencement Date as set forth on
Schedule 1.83.

1.84“Third Party” shall mean any person or entity other than Distributor, MSD,
Supplier and their respective Affiliates.

1.85“Third Party Claim” shall mean any claim, demand, proceeding, action or
cause of action by a Third Party against MSD (or other MSD Indemnitees, as
applicable) or Distributor (or other Distributor Indemnitees, as applicable).

1.86“Third Party Damages” means all losses, costs, claims, damages, judgments,
liabilities and expenses payable to a Third Party by MSD (or other MSD
Indemnitees, as applicable) or Distributor (or other Distributor Indemnitees, as
applicable) under a Third Party Claim (including reasonable attorneys’ fees and
other reasonable out-of-pocket costs of litigation in connection therewith).

1.87“Timeline Review” shall have the meaning set forth in Section 9.1.3.

1.88“Trademarks” shall mean the trademarks for the applicable Product as set
forth on Schedule 1.88.

1.89“Trade Restrictions” shall have the meaning set forth in Section 17.2.1.

1.90“Transition Period” means the period of time between the Promotion
Commencement Date and the Distribution Commencement Date as set forth in the
Transition Services Agreement.

1.91“Transition Services Agreement” or “TSA” means that certain Transition
Services Agreement between Distributor and Supplier which sets forth certain
transition services Supplier and its Affiliates will provide to Distributor in
connection with the transition of the Products from products Promoted and
Distributed by MSD to products Promoted and Distributed by Distributor.

1.92“TSC” or “Territory Steering Committee” shall have the meaning set forth in
Section 2.8.

1.93“Unsold Inventory” shall have the meaning set forth in Section 20.11.3.

1.94“VAT” shall have the meaning set forth in Section 9.3.2.

1.95“Wind-Down Period” shall have the meaning set forth in Section 20.11.3.

2.Appointment of Distributor; Governance.

2.1Appointment of Distributor.

2.1.1Subject to the terms and conditions of this Agreement and subject to
fulfillment of the conditions set forth in Section 2.1.2 and Section 2.1.3



9

--------------------------------------------------------------------------------

below, as appropriate, MSD hereby appoints Distributor as MSD’s sole and
exclusive, even as to MSD, non-assignable and non-sublicensable except as
expressly permitted hereby, distributor of the Products in the Territory and
grants Distributor the right to Distribute and Promote the Products in the
Territory during the Term of this Agreement, and Distributor hereby accepts such
appointment.  Distribution and Promotion of the Products under this Agreement is
expressly limited to apply within the Territory and, unless otherwise agreed in
writing by MSD, exportation by Distributor and/or its sub-distributors or agents
of any Products from the Territory in any way, form or manner is strictly
prohibited.  Such right further expressly excludes the right to delegate,
subcontract or sublicense its rights under this Agreement to any Third Party
without MSD’s prior written consent, except that Distributor may retain the
services of a contract sales organization as contemplated by Section 2.5 hereof.
 Subject to the terms and conditions of this Agreement, Distributor shall have
the sole right and responsibility for the performance of the Distribution
Activities, including the sole right and responsibility to fill orders with
respect to the Products for the Territory consistent with applicable Laws and
the availability of Products.  MSD shall promptly forward to Distributor any
sales order(s) for the Products in the Access Territory that are received by
MSD.

2.1.2Distributor may commence Promotion, but not Distribution or sale, of the
Products upon the date specified by MSD in a written notice.  The date on which
Distributor actually commences Promotion of the Products is herein referred to
as the “Promotion Commencement Date”.  Distributor agrees to use Commercially
Reasonable Efforts to fulfill the conditions set forth below as promptly as
practicable, and to promptly report its progress to MSD, with the goal of
enabling the Promotion Commencement Date to occur on or about [**].  MSD shall
use Commercially Reasonable Efforts to evaluate Distributor’s progress in
achieving the conditions set forth in this Section and will not unreasonably
delay sending such notice of the Promotion Commencement Date. MSD and
Distributor agree that MSD shall not be obligated to send the notice of the
Promotion Commencement Date unless and until the following conditions have been
satisfied: (i) Distributor  has employed sufficient sales representatives, or
has contracted with a CSO in accordance with Section 2.5 to provide sufficient
sales representatives, to enable Distributor to deploy within [**] as of the
eventual Promotion Commencement Date a minimum of [**] qualified, trained and
experienced sales representatives in the Territory ; (ii) ongoing restrictions
due to COVID-19 relating to travel and physician office access in the Territory
have continued to decrease in a sufficient portion of the Territory so as not to
hinder the successful detailing of the Products in MSD’s reasonable judgment;
(iii) Distributor continues to meet all of its representations and warranties in
this Agreement and is not subject to any investigation, prosecution or other
adverse process by any Agency and is not subject to any corporate integrity
agreement with the U.S. Department of Justice or Department of Health and Human
Services or any comparable agreement with any state Agency; (iv) Distributor has
no unresolved, material compliance violations with respect to any Agency, other
governmental authority having jurisdiction over Distributor and its operations,
including without limitation the U.S. Securities and



10

--------------------------------------------------------------------------------

Exchange Commission, or Laws; (v) MSD has approved Distributor’s Compliance
Documents relating to Promotion in accordance with Schedule 8.1.1; and (vi) the
TSA, Pharmacovigilance Agreement and Quality Agreement have been executed by
each of the parties thereto.  If Distributor is unable to commence such
Promotion within [**] after the Promotion Commencement Date set forth in such
notice, it shall propose an alternate Promotion Commencement Date to MSD and
thereafter MSD and Distributor shall negotiate in good faith to determine a
mutually acceptable alternate Promotion Commencement Date which shall not be
later than [**] after the initial Promotion Commencement Date specified in the
notice from MSD given under the first sentence of this Section.

2.1.3Distributor may commence Distribution of the Products upon the date
specified by MSD in a written notice.  The date on which Distributor actually
commences Distribution of the Products is herein referred to as the
“Distribution Commencement Date”.  Distributor agrees to use Commercially
Reasonable Efforts to fulfill the conditions set forth below as promptly as
practicable, and to promptly report its progress to MSD, with the goal of
enabling the Distribution Commencement Date to occur on or about
January 1, 2021.  MSD shall use Commercially Reasonable Efforts to evaluate
Distributor’s progress in achieving the conditions set forth in this Section and
will not unreasonably delay sending such notice of the Distribution Commencement
Date. MSD and Distributor agree that MSD shall not be obligated to send the
notice of the Distribution Commencement Date unless and until the following
conditions have been satisfied: (i) Distributor has performed its Promotion
obligations herein and under the TSA in a reasonable and timely manner
consistent with the Territory Promotion Plan and is not in material breach of
this Agreement or the TSA; (ii), Distributor has deployed at least [**]
qualified, trained and experienced sales representatives in the Territory with
customary face-to-face access to customers of the Product in accordance with the
Territory Promotion Plan, which sales representatives shall be either employed
by Distributor or engaged through its CSO in accordance with Section 2.5 and in
accordance with the Territory Promotion Plan; (iii) Distributor will deploy a
minimum of [**] qualified, trained and experienced sales representatives in the
Territory in accordance with the timeline set forth in the Territory Promotion
Plan, which sales representatives shall be either employed by Distributor or
engaged through its CSO in accordance with Section 2.5; (iv) ongoing
restrictions due to COVID-19 relating to travel and physician office access in
the Territory have continued to decrease in a sufficient portion of the
Territory so as not to unforeseeably hinder the successful detailing of the
Products in MSD’s reasonable judgment; (v) then-current market conditions in the
Territory are likely, in MSD’s reasonable judgment, to permit Distributor to
achieve Distributor’s sales forecasts for the Products; (vi) Distributor has a
minimum of [**] cash reserves to enable Distributor to sustain reasonable levels
of Promotion activities and perform the Distribution Activities or at the
request of MSD or Distributor, Distributor demonstrates to MSD’s reasonable
satisfaction plans to obtain additional cash reserves through corporate funding
activities to enable Distributor to sustain reasonable levels of Promotion
activities and perform the Distribution Activities; (vii) Distributor continues
to meet all of its representations and warranties in this



11

--------------------------------------------------------------------------------

Agreement and is not subject to any investigation, prosecution or other adverse
process by any Agency and is not subject to any corporate integrity agreement
with the U.S. Department of Justice or Department of Health and Human Services
or any comparable agreement with any state Agency; (viii) Distributor has no
unresolved, material compliance violations with respect to any Agency, other
governmental authority having jurisdiction over Distributor and its operations,
including without limitation the U.S. Securities and Exchange Commission, or
Law; (ix) MSD has approved Distributor’s Compliance Documents relating to
Distribution in accordance with Schedule 8.1.1; (x) Distributor has obtained its
own National Drug Code (“NDC”) numbers for each of the Product SKUs; and (xi)
Distributor purchased sufficient inventory of the Products to commence
Distribution as determined and specified by Distributor in good faith based on
its sales projections.  If Distributor is unable to commence such Distribution
within [**] after the Distribution Commencement Date set forth in such notice,
it shall propose an alternate Distribution Commencement Date to MSD and
thereafter MSD and Distributor shall negotiate in good faith to determine a
mutually acceptable alternate Distribution Commencement Date which shall not be
later than [**] after the initial Distribution Commencement Date specified in
the notice from MSD given under the first sentence of this Section.

2.1.4For the avoidance of doubt, until satisfaction of the conditions set forth
in Section 2.1.2 or Section 2.1.3, as appropriate, Distributor shall not Promote
or Distribute any of the Products.

2.1.5Notwithstanding the aforementioned, until the Distribution Commencement
Date the exclusivity granted to Distributor shall not prevent MSD or its
Affiliates from selling off existing Product inventory as of the Effective Date,
nor shall such exclusivity prevent MSD from stocking up MSD’s future distributor
with Products three months prior to the expiration or termination of this
Agreement, so long as such new distributor shall not sell, distribute or Promote
the Product in the Territory before the expiration or termination of this
Agreement without the prior written consent of Distributor.  Anything to the
contrary herein notwithstanding, Distributor acknowledges that Products sold by
MSD and its Affiliates prior to the Distribution Commencement Date will likely
remain in possession of wholesalers, pharmacies, hospitals and other Persons
which distribute pharmaceutical products, including the Products, in the
marketplace and nothing in this Agreement or the TSA shall prevent or restrict
(i) the sale, dispensing or other distribution of Products on or after the
Distribution Commencement Date purchased by any such Persons, directly or
indirectly, from MSD and its Affiliates prior to the Distribution Commencement
Date (ii) the payment or provision of rebates, discounts or other price
concessions by MSD or its Affiliates on the Products referred to in the
preceding clause (i).

2.1.6The foregoing rights shall not include any products of MSD or its
Affiliates other than the Product.  No license or right is granted by
implication or otherwise from MSD with respect to the Product except as
expressly granted herein.  All rights not expressly granted from MSD to
Distributor are expressly



12

--------------------------------------------------------------------------------

reserved by MSD.  MSD shall continue to be the owner of all Marketing
Authorizations for the Products in the Territory.

2.2Negotiation of TSA.  The Parties shall negotiate in good faith and enter into
the TSA within 45 days after the Effective Date.  If the TSA has not been
executed within 60 days after the Effective Date other than as a result of MSD’s
failure to negotiate the TSA in good faith, MSD shall have the right to
terminate this agreement immediately upon written notice to Distributor.

2.3Label Expansion.  MSD shall be entitled, in its sole discretion, but shall
not be required to, explore or seek an expansion of the patient population for
which the Products are approved, such as by seeking to expand the age range of
patients for which the Products are approved as set forth in the relevant label
provided, however, that in no event shall MSD be required to conduct clinical
trials of any kind in connection with such expansion.  In the event that MSD
intends to seek any such label expansion, MSD shall so notify Distributor in
writing of such intention.  If such label expansion is approved by the
appropriate Agency, MSD shall modify the Promotional Materials accordingly and
provide such revised Promotional Materials to Distributor.

2.4Deleted Package Units.

2.4.1MSD and Distributor expressly agree that MSD reserves the right to delete
any format, package size or style or SKU of the Product (each, a “Deleted
Package Unit”) with Immediate effect by written notice to Distributor in the
event of:

(a)[**]; or

(b)[**]

2.4.2Where MSD undertakes the deletion of any Deleted Package Units, all
inventory of such Deleted Package Units remaining in Distributor’s possession at
the time of deletion shall be disposed of in accordance with the provisions of
this Agreement and at MSD’s cost.  MSD shall reimburse Distributor for the
Supply Price of such Deleted Package Units if already paid for by Distributor.
 Save for such reimbursement, Distributor shall not have any right to claim any
other compensation from MSD.

2.5Subcontracting; Use of Contract Sales Organization and Third Party Logistics
Company.

2.5.1Except as expressly set forth in this Agreement, Distributor shall not
subcontract or otherwise make any provision or arrangement with any Third Party
except its Affiliates for the Promotion, sale or Distribution of the Products in
the Territory without the prior written consent of MSD.  In the event
Distributor is permitted to subcontract with the prior written consent of MSD,
Distributor shall cause its permitted subcontractor(s) to comply with the terms
of this Agreement mutatis mutandis, including Article 15, and shall, subject to
confidentiality agreements to which Distributor is subject as of the date
hereof, allow MSD or its



13

--------------------------------------------------------------------------------

Affiliates access to its records and facilities as contemplated in Article 15.
 Notwithstanding any consent given by MSD under this Section 2.5, such consent
may be revoked by MSD at any time should MSD provide reasonable supporting
document(s) that the business conduct or dealings of any such subcontractor in
question is detrimental to MSD’s business interests, in which event, upon [**]
prior written notice given to Distributor, Distributor shall cease any dealings
with such subcontractor with respect to the Products, and Distributor shall
cause any agreement entered into by Distributor with such sub-contractors to
acknowledge MSD’s right to withdraw its permission for such subcontractor(s) to
distribute the Product and shall permit Distributor to terminate such agreement
on such terms in the event of such a revocation.  Further, notwithstanding any
consent given by MSD under this Section 2.5, Distributor shall remain liable for
all its obligations to MSD under this Agreement, including any obligations that
it may have sub-contracted with MSD’s consent, and shall be liable for any
breaches, acts or omissions of any such subcontractor.

2.5.2Notwithstanding the foregoing, but subject to all of the conditions and
requirements of Section 2.5.1 above,

(a)Distributor may, in lieu of employing sales representatives as otherwise
required by Sections 5.3 and 8.1.3, retain the services of Amplity, Inc. or
another contract sales organization that is an experienced provider of such
services (“CSO”), subject to MSD’s approval of such other CSO, such approval not
to be unreasonably withheld.

(b)Distributor may contract with (i) [**];; (ii) any Affiliate of either of the
foregoing; or (iii) another similarly experienced provider of the services set
forth in this Section 2.5.2(b), in each case (ii) and (iii) subject to MSD’s
approval, not to be unreasonably withheld or delayed, for warehousing, inventory
management, order processing, fulfillment, shipping and invoicing services with
respect to the Products; provided, however, that Distributor shall at all times
until sale to the relevant pharmacy, hospital, medical office or other
healthcare practice customer, hold title to the Products, be responsible for all
Promotion and Distribution Activities hereunder, other than those Distribution
Activities subcontracted to such contracted entity, and book the Net Sales of
the Products.

2.6No Competitive Products.  Neither Distributor nor any of its Affiliates
shall, without the written consent of MSD, during the Term, including any
Extension Term thereof, directly or indirectly, Promote, sell and/or Distribute
(i) any Competitive Product in the Territory; or (ii) any human pharmaceutical
product bearing a trademark or trade name identical with, similar to, or
potentially confusing or conflicting with the Trademarks.

2.7MSD Option to [**], Distributor agrees to [**].

2.8Territory Steering Committee.  The Parties hereby establish a Territory
steering committee (the “TSC” or “Territory Steering Committee”) to facilitate
communications between the Parties and discuss, oversee, review and manage the
Promotion, sale and Distribution of Products.



14

--------------------------------------------------------------------------------

2.8.1Composition of the Territory Steering Committee.  The Territory Steering
Committee shall be comprised of [**] employees of MSD or its Affiliates as
representatives of MSD and [**] employees of Distributor or its Affiliates as
representatives of Distributor.  Each Party may change one or more of its
representatives to the TSC from time to time in its sole discretion, effective
upon notice to the other Party of such change.  Within [**] after the Effective
Date, the Parties shall each appoint its initial [**] representatives to the
TSC.  Each Party’s representatives shall have appropriate technical credentials,
experience and knowledge for their specific role within the TSC, and ongoing
familiarity with the Products and Territory and shall be duly authorized under
their respective company’s internal governance procedures to carry out the
activities given to them under this Agreement.  Additional representatives or
consultants may from time to time, by mutual consent of the Parties, be invited
to attend TSC meetings (such as supply chain, medical affairs, regulatory,
pharmacovigilance, legal, compliance, business development and sales and
marketing as dictated by the respective meeting agenda), subject to such
representative’s or consultant’s written agreement to comply with the
confidentiality requirements of this Agreement.  Chairperson responsibilities
will rotate between MSD and Distributor.  The role of the chairperson shall be
to convene and preside in person or telephonically at meetings of the TSC, to
prepare and circulate agendas and to ensure the preparation of minutes, but the
chairperson shall have no additional powers or rights beyond those held by the
other TSC representatives.

2.8.2Specific Responsibilities of the TSC.  In addition to its overall
responsibility for monitoring and providing a forum to discuss and coordinate
the Parties’ activities under this Agreement, the TSC, subject to the terms of
this Agreement, in particular shall:

(a)Review and approve Annual Sales and Marketing Plans and their routine review
during the Calendar Year;

(b)Review sales forecasts, major market events and any proposed mitigation
plan(s).

(c)Coordinate the following divisions that will take part at the TSC if
necessary: (i) Supply Chain Management; (ii) Legal and Compliance; (iii)
Finance; (iv) Business Development; (v) Commercial Operations; (vi) Medical
Affairs; (vii) Market Access/External Affairs & Policy; (viii) Pharmacovigilance
and Regulatory Affairs; and (ix) Alliance Management; (ix) Office of Promotion
and Advertising Review; and

(d)Have such other responsibilities as may be agreed to by the Parties in
writing.

2.8.3TSC Meetings.  The Parties shall endeavor to have their first meeting of
the TSC within [**] after the Effective Date.  Thereafter, the TSC shall meet in
accordance with a schedule established by mutual written agreement of the
Parties, but no less frequently than [**], unless the Parties mutually agree in
writing



15

--------------------------------------------------------------------------------

to a different frequency.  The TSC meetings shall be conducted in person, by
telephone or via secure video conference, as determined by the TSC, and in the
local language of the Territory; provided that representatives who cannot attend
an in-person meeting in person may participate by means of teleconference,
videoconference or other similar communications equipment.  Either Party may
also call a special meeting of the TSC by providing at least [**] prior written
notice to the other Party in the event such requesting Party reasonably believes
that a significant matter must be addressed prior to the next scheduled meeting,
and such requesting Party shall provide the TSC no later than [**] prior to the
special meeting with materials reasonably adequate to enable an informed
decision on the relevant matter; provided that for time sensitive matters, a
Party may call a special meeting of the TSC and provide relevant materials with
less than [**] notice if the Parties agree that an issue warrants an expedited
meeting.  No later than [**] prior to any meeting of the TSC (other than a
special meeting as described above), the designated chairperson of the TSC shall
prepare and circulate an agenda for such meeting to all members of the TSC and
any pre-read material/business case submission to be approved by the TSC must be
issued [**] prior to the meeting; provided, however, that either Party shall be
free to propose additional topics to be included on such agenda, either prior to
or, if representatives of each Party are present at a meeting, during the course
of such meeting.  Each Party shall bear its own expenses related to the
attendance of such meetings by its representatives.  The designated chairperson
of the TSC will be responsible for preparing reasonably detailed written minutes
of all TSC meetings that reflect, without limitation, material decisions made at
such meetings.  The designated TSC chairperson shall send draft meeting minutes
to each member of the TSC for review and approval within [**] after each TSC
meeting.  Such minutes will be deemed approved unless one or more members of the
TSC objects to the accuracy of such minutes within [**] after receipt.  TSC
meetings shall be conducted in English.  Minutes of all meetings of the TSC and
resolutions adopted in lieu of a meeting, shall be kept by MSD and Distributor
in their respective files.

2.8.4TSC Decision-Making.  The TSC shall act by unanimous consent.  The
representatives from each Party will have, collectively, one vote on behalf of
that Party that shall be cast by a representative attending such meeting.  In
the event that the TSC cannot or does not, after good faith efforts, reach
agreement on any issue, the Parties shall escalate such issue to the [**] or its
successor, in the case of MSD, and to the [**] of Distributor, in the case of
Distributor for a decision.  Such executives shall meet in person, by telephone
or by video conference to try within [**] after the TSC escalates the issue to
try to resolve the issue in good faith.  If such Persons cannot agree on a
resolution within [**] after the TSC escalates the issue such issue shall be
decided by MSD; provided that, in making such determination, MSD shall not make
a determination which undermines the fundamental purposes of this Agreement or
would unreasonably and materially impose additional obligations or costs on
Distributor.

2.9Alliance Managers.  Promptly after the Effective Date, each Party shall
appoint an individual to act as alliance manager for such Party, which
individual may be a member



16

--------------------------------------------------------------------------------

representative of such Party on the TSC (each, an “Alliance Manager”).  The
Alliance Managers shall be the primary point of contact for the Parties
regarding the activities contemplated by this Agreement.  The name and contact
information for each Party’s Alliance Manager, as well as any replacement(s)
chosen by such Party, in its sole discretion, from time-to-time, shall be
promptly provided to the other Party.

3.Term.

3.1Initial Term.  This Agreement shall be effective as of the Effective Date
and, unless sooner terminated as provided herein, shall continue in effect for
the Initial Term.

3.2Extension Term.  The Term shall be automatically extended for successive
additional periods of 36 months each (the “Extension Term”) unless either Party
shall provide written notice to the other that such Party elects not to renew
the Agreement for the Extension Term at least 12 months prior to the end of the
then-current Term, in which event this Agreement shall expire at the end of the
then-current Term.

4.Provision of Information. Within [**] after the Effective Date, to the extent
such information is in MSD’s possession, MSD shall provide to Distributor the
following information:

4.1List of existing customers in the Territory which directly purchase a Product
from MSD and its Affiliates as of the Effective Date to the extent MSD and its
Affiliates may do so without breaching any applicable confidentiality
obligations;

4.2[**]; and

4.3[**] provided, however, that [**].  For avoidance of doubt, [**].

5.Responsibilities of Distributor.

5.1Cost and Expenses.  All costs, expenses and taxes with respect to the
Promotion, sale and Distribution of the Products by Distributor, as well as all
costs, expenses and taxes required to meet Distributor’s staffing requirements
and obligations as set out in this Agreement, shall be the sole responsibility
of Distributor.  Each Party shall be liable for any and all taxes on any and all
income earned by it under or in connection with this Agreement and the
transactions contemplated hereby.

5.2Licenses and Permits.  Distributor warrants that it is in possession of all
licenses and permits (excluding the Marketing Authorizations for the Products in
the Territory, which shall be the responsibility of MSD pursuant to Article 12
below) required under the applicable Laws to perform its obligations and exploit
its rights under this Agreement.  Distributor shall be responsible for
maintaining the validity of all such licenses and permits, and shall perform all
of its obligations pursuant to this Agreement in the manner authorized by such
licenses and permits.  If any of such licenses or permits ceases to be valid
during the Term of this Agreement, Distributor shall Immediately inform MSD
accordingly.  Upon MSD’s request, Distributor shall provide MSD with evidence of
all such licenses and permits.  Each Party represents that it will comply with
all Laws of the Territory concerning the storage, handling, Promotion and



17

--------------------------------------------------------------------------------

Distribution of the Products by such Party and its subcontractors and agents as
contemplated by this Agreement.

5.3Employees.

5.3.1Distributor agrees to fulfill its obligations under this Agreement with due
care, skill and diligence, and in accordance with applicable and common industry
standards currently recognized by Distributor’s profession or industry.
 Distributor shall be responsible for the quality, technical accuracy and
completeness of all reports, information, and any other items required to be
provided by Distributor under this Agreement.

5.3.2Distributor further agrees to employ an adequate number of qualified
personnel to be responsible for the professional quality, training, and
supervision of all Distributor’s personnel to fulfill its obligations hereunder.
 Distributor shall also maintain a well-staffed and technically trained sales
force.

5.3.3Distributor will recruit the sales force in accordance to the agreed
criteria.

5.3.4The Territory Promotion Plan shall include detailed plans, including a
schedule, for the expected strategic build of Distributor’s commercial
organization that Distributor anticipates will be necessary to fulfill
Distributor’s obligations hereunder.  For clarity, any full time employee
specifications contained in the Territory Promotion Plan shall be for indicative
purposes and does not constitute a binding commitment by Distributor.

5.3.5MSD does not assume any liability or obligation for the laborers,
contractors or employees of Distributor.  All such duties and obligations are
exclusively the responsibility of Distributor.  Except if due to the act,
omission, negligence or breach of its representations, warranties or obligations
by MSD or its Affiliates under this Agreement and to the extent permitted by
applicable law, MSD shall not in any circumstances be liable for the death of,
or injury to, any person or for any damage to the property of Distributor, its
Affiliates or any other persons in the course of Distributor’s performance of
its obligations under this Agreement, directly or through its Affiliates or
subcontractors.

5.4Product Recall.

5.4.1Distributor shall take all actions reasonably requested by MSD or as
directed by government authorities or Agencies or compelled by court order to
effect or facilitate the recall of Products in the Territory (“Recall”).  In the
event MSD is required or voluntarily decides to Recall any Products, Distributor
shall reasonably cooperate with MSD in the carrying out of such Recall.
 Provided that the Recall is not due to the negligence or misconduct of
Distributor, or a breach of the Agreement by Distributor, MSD shall reimburse
Distributor for all reasonable out-of-pocket costs incurred by Distributor in
connection with implementing such Recall (e.g., travel, storage, transportation,
administrative and handling fees,



18

--------------------------------------------------------------------------------

destruction and publicity costs), as well as Distributor’s Supply Price of all
Products recalled, and any other costs or charges agreed by MSD in advance.  If
the Recall is due to the negligence or misconduct of Distributor, or a breach of
the Agreement by Distributor, Distributor shall be responsible for all
reasonable expenses in connection with implementing such Recall (e.g., travel,
storage, transportation, administrative and handling fees, destruction and
publicity costs).

5.4.2Distributor shall destroy all Products returned to Distributor as a result
of a Recall.  Distributor shall (i) arrange for the destruction of the Products
in compliance with the applicable Laws in the Territory and such destruction
shall be carried out at a facility or facilities licensed by the applicable
Agency in the Territory, (ii) permit MSD or its representative to be present at
such destruction and (iii) provide MSD a certificate certifying the legal
destruction of such Products; the certificate shall be supported by a detailed
listing of the Products and quantities destroyed.  The costs of such destruction
shall be borne by MSD unless such recall is a result of Distributor’s
negligence, intentional misconduct or a breach of this Agreement.

5.5Key Performance Metrics.  On an agreed upon timeframe but no sooner than
[**], Distributor shall be responsible for providing key performance metrics to
MSD including but not limited to provision of regulatory documents from
Distributor to MSD.

5.6Reports and Meetings.

5.6.1Distributor shall prepare and submit to MSD monthly and calendar quarterly
sales reports for each Product SKU within [**] after the end of each such month
and Calendar Quarter to allow MSD to determine [**] its government reporting and
payment obligations under Section 8.2.3.  Sales reports should include [**].

5.6.2In addition to the foregoing, in order for MSD and its Affiliates to
fulfill their government price reporting obligations under Section 8.2.3,
Distributor shall prepare and submit to MSD quarterly sales and discounts
transactional detail in a format to be agreed by the Parties for each Product
SKU within [**] after the end of each Calendar Quarter.  These reports shall
include all data as MSD shall reasonably request to enable it to fulfill its
obligations referred to in Section 8.2.3, including the calculation of
Non-Federal Average Manufacturer Prices and Federal Ceiling Prices as required
by the Veteran’s Healthcare Act of 1992 and other applicable statutes and
regulations.

5.6.3For the Territory, Distributor shall provide the following reports and
plans:

(a)Distributor shall submit to MSD an annual sales and marketing plan for each
forthcoming Calendar Year by [**] or any other date agreed by the Territory
Steering Committee (“Annual Sales and Marketing Plans”).  The template shall be
mutually agreed by the Parties.  The Annual Sales and Marketing Plans should at
the least include:



19

--------------------------------------------------------------------------------

(i)

the [**] sales forecast by SKU;

(ii)

marketing plans;

(iii)

target physician type and channel type coverage;

(iv)

other opportunities (including market access and public sector); and

(v)

sales force incentive plan;

(vi)

any changes in distribution and logistics (and potentially reportable to FDA)
unless the change is:

a.

Change of approved monitor alarm settings/parameters limited to measurement
interval, detail and total recording time;

b.

Additional or replacement of an existing temperature monitoring device with no
other changes to the specified conditions, performance or functionality; or

c.

Change in conditioning of qualified TPS components with no other changes
affecting material quality, performance or functionality.

(b)Distributor shall report to MSD at the end of each Calendar Quarter
performance of its obligations under this Agreement against the Compliance
Principles.

5.6.4For the Territory, Distributor shall:

(a)conduct at least [**] operational meetings for each Calendar Year during the
Term (the frequency of meetings may be reduced by mutual agreement of the
Parties and such meetings shall be attended by the relevant representatives of
MSD), during which both Parties shall provide an update on the following (as
applicable) which may be part of the TSC meetings:

(i)

[**];

(ii)

[**];

(iii)

[**];

(iv)

[**];

(v)

[**];

(vi)

[**];



20

--------------------------------------------------------------------------------

(vii)

[**]; and

(viii)

[**].

5.6.5Distributor shall prepare and submit to MSD routine sample distribution and
loss reports in accordance with the requirements of the FDA and certain state
authorities, where applicable (“Sample Reports”).  The Sample Reports shall be
prepared and submitted to MSD no later than [**] after such report is submitted
to the relevant Agency.

5.6.6Distributor shall prepare and submit to the appropriate federal and state
authorities all reports required by Laws, and otherwise comply with all Laws,
applicable to the Distribution of the Products and Distributor’s role as a
distributor of the Products, including reports relating to significant losses.

6.Direct Sales.

6.1No Promotion by MSD.  With the exception of MSD maintaining the Product
website prior to the Distribution Commencement Date, MSD shall not Promote the
Products in the Territory at any point during the Term after the Promotion
Commencement Date.  MSD and its Affiliates shall refer to Distributor any direct
orders or inquiries received by MSD or its Affiliates from prospective
purchasers of the Products in the Territory after the date on which Distributor
actually begins Distributing the Products.  Distributor shall use all reasonable
efforts to fill any such order referred to it.  Distributor shall advise MSD
promptly in writing if, for any reason, it is not able to fill any such order,
so that MSD or its Affiliates may fill such order directly if they so choose,
although MSD and its Affiliates shall not be obligated to do so.

6.2Humanitarian Sales.

6.2.1Notwithstanding any provision to the contrary in this Agreement, MSD
reserves the right, but has no obligation, to sell, directly or through its
Affiliates, the Products solely for humanitarian purposes to any of the
following entities: (i) any international welfare organization; (ii) any
organization or agency of the United States government; and (iii) any
governmental agency of any state, district, commonwealth or other political
subdivision in the Territory (provided that the foregoing shall not include the
right for MSD to supply any Tenders for Products in the Territory).

6.2.2Unless otherwise agreed in writing, Distributor shall not be entitled to
any compensation for sales made by MSD under Section 6.2.1.

7.Supply Price.

7.1Supply Prices.  MSD agrees to cause Supplier, an Affiliate of MSD, to sell,
and Distributor agrees to purchase from Supplier, the Products, at such prices
(in the relevant currencies) as set forth on Schedule 7.1 (“Supply Prices”),
which Supply Price is inclusive MSD’s margin.



21

--------------------------------------------------------------------------------

7.2Supply Price of Samples.  If so requested by Distributor, and subject to the
availability of sufficient quantities of Products to produce and package such
Samples, MSD will cause Supplier, an Affiliate of MSD, to sell to Distributor,
and Distributor will purchase from Supplier, Samples.  Supply Prices of Samples
shall be [**] listed on Schedule 7.1.  The sale and supply of any Samples shall
be subject to the availability of the relevant Samples in the Territory, the
agreed list of SKUs of such Samples and all applicable Laws.

7.3Distributor Pricing Decisions.  Subject to the applicable Laws, with respect
to all Products labeled with Distributor’s NDC numbers, (i) the final selling
prices of Products charged by Distributor to its customers shall be determined
by Distributor at its sole discretion, [**], (ii) Distributor shall be solely
responsible for sales contracting, including payer contracts and rebates, and
(iii) Distributor shall solely manage all market access activities which include
bidding, hospital listing and reimbursement in the Territory.

8.Product and Promotion.

8.1Promotion.

8.1.1Distributor shall, at its own expense, Promote (after the Promotion
Commencement Date), Distribute (after the Distribution Commencement Date) and
use Commercially Reasonable Efforts to maximize the sales of the Products
throughout the Territory by meeting the Compliance Principles in Schedule 8.1.1
and complying with the terms of this Agreement.

8.1.2Upon reliance on Distributor’s experience and expertise in marketing,
Distributing and Promoting human pharmaceutical products, in accordance with
Section 2.1 MSD has appointed Distributor to Promote and Distribute the Products
in the Territory in accordance with the terms of this Agreement.

8.1.3During the Term of this Agreement, Distributor shall at its own expense
procure the relevant personnel to conduct in the manner set forth in this
Agreement, such Promotion activities as are necessary and adequate, for properly
raising the level of awareness and knowledge of the Products in the Territory,
with a view to achieving those Promotion objectives set out in the Annual Sales
and Marketing Plans.  Promotion is solely restricted to the Products and
activities as set forth herein, and such Promotion does not include
authorization for promoting any other product of MSD or any Product outside the
said permitted scope.

8.1.4Distributor shall conduct the Promotion according to the terms of this
Agreement and, between the Promotion Commencement Date and the Distribution
Commencement Date, the Territory Promotion Plan and, on and after the
Distribution Commencement Date, the Annual Sales and Marketing Plans of the
relevant Calendar Year.  The manner and method by which Distributor shall use in
the objectives as set out in the Annual Sales and Marketing Plan shall be left
to its own discretion and responsibility, free from the control of MSD, but
shall at all



22

--------------------------------------------------------------------------------

times be compliant with the terms of this Agreement, the Compliance Principles
and applicable Laws.

8.1.5Prior to the Distribution Commencement Date MSD or its Affiliate shall
[**].  Upon or promptly after the Distribution Commencement Date, if so
requested by Distributor, MSD or its Affiliates shall grant Distributor a
license to use the URL “sivextrocoupon.com” in connection with Distributor’s own
coupon program; provided, however, that MSD and its Affiliates will not be
required to provide Distributor with or permit Distributor to use the content,
wire frames or other content of “sivextrocoupon.com” as that website existed
when operated by MSD and its Affiliates.  The license granted herein shall
expire at the end of the Term and Distributor shall take any and all actions
reasonably requested by MSD at the end of the Term to transfer
“sivextrocoupon.com” back to MSD and its Affiliates.  Notwithstanding any other
provision in this Agreement to the contrary, MSD or its Affiliate shall be
permitted, directly or through a Third Party vendor, to continue to redeem
coupons for the Product presented by consumers on or prior to the expiration
date printed on the coupon.  Distributor may, but shall not be required to,
establish and manage at its own cost a coupon program for the Products provided:
(a) such coupon program is applicable only to Products labelled with
Distributor’s NDC numbers; and (b) Distributor, represents, warrants, and
covenants, that it shall comply with all Laws in structuring, administering,
implementing and Promoting any coupon program for Products.  MSD may assist in
know-how of its current coupon practices including introducing Distributor to a
Third Party vendor.

8.1.6Until the Distribution Commencement Date MSD or one or more of its
Affiliates may, if it shall choose to do so, continue to [**].

8.1.7MSD and Distributor agree that all personnel that carry out the Promotion
(the “Personnel”) shall solely and legally be Distributor’s, or Distributor’s
duly approved sub-contractors’, employees, consultants or professional advisers
who shall, in addition to performing satisfactorily all their respective duties
in relation to the Promotion, be subject to all of Distributor’s work rules and
regulations that are in force from time to time.

8.1.8Distributor represents, warrants and covenants that the Personnel shall
faithfully and diligently perform those duties which are necessary for the
proper performance of the Promotion in accordance with the terms of this
Agreement and shall in doing so, strictly follow all applicable Laws and legal
and ethical requirements in the Territory and of MSD (such requirements of MSD
to be provided in writing).  Distributor shall provide MSD on a [**] basis or at
other mutually agreed intervals, a report in a format agreed by the Parties,
detailing the Personnel’s duties and performance in relation to the Promotion.

8.1.9Distributor undertakes to provide adequate training to the Personnel so
that the latter shall acquire and keep up-to-date a working knowledge of the
basic documentation and technical information concerning the Products as



23

--------------------------------------------------------------------------------

provided by MSD.  Distributor warrants that the Personnel shall limit their
claims of efficacy and safety of the Products in a manner which is consistent
with MSD’s literature or Promotional Materials relating to the Products or from
other materials approved by MSD, to which Distributor shall neither add nor
delete claims unless approved by MSD in writing.

8.1.10MSD shall provide Distributor with the relevant Promotional Materials for
the Products.  MSD shall have the right to revise the relevant Promotional
Materials [**] at its sole discretion.  Distributor will cooperate fully with
MSD to implement any Product safety or other label updates to Promotional
Materials on a timely basis in accordance with then applicable Laws.
 Distributor shall not modify or create any Promotional material for the
Products without MSD’s prior written consent, which consent shall be at MSD’s
sole discretion, and if so permitted by MSD any and all such modifications or
creations shall always be subject to MSD’s prior review and written approval.
 [**].  MSD agrees that it shall not unreasonably withhold a review of the
modified Promotion materials prior to their use provided that such Promotional
Materials are approved in accordance with MSD’s and its Affiliates’ standard
policies and practices for reviewing and approving promotional materials for
their human pharmaceutical products.  Distributor (and its Affiliates) shall be
entitled to include its corporate name and logo and related contact information
on any Promotional Materials to the extent permissible by applicable Laws,
subject to MSD’s review and approval of the revised materials. For the avoidance
of doubt, MSD will retain exclusive authority and responsibility for the filing
of Promotional Materials with the FDA on Form 2253 (or such other form as
required by FDA) or as otherwise required by applicable Laws.

8.1.11In order to comply with the Physician Payments Transparency Requirements
enacted as section 6002 of the Patient Protection and Affordable Care Act of
2010 (codified at 42 U.S.C. 1320a-7h) and the regulations of the Centers for
Medicare and Medicaid Services promulgated thereunder, and any similar state
sunshine Laws and requirements, Distributor shall prepare and submit any and all
required reports to relevant Agencies regarding payments or other transfers of
value that Distributor provides to U.S. physicians, teaching hospitals, and
other covered recipients (as defined under applicable transparency
requirements), in accordance with its policies and procedures for making such
submissions.

8.2NDC Numbers; Government Price Reporting; Processing and Payment of Commercial
and Government Discounts or Other Contractual Obligations.

8.2.1Distributor shall, at its own expense, promptly after Effective Date file
for and obtain its own NDC for the Products, and each SKU thereof.

8.2.2For Products sold with Distributor’s NDC numbers, Distributor shall be
responsible for preparing and submitting any and all governmental price reports
to each relevant Agency in accordance with Distributor’s reporting
methodologies, which shall comply in all material respects with applicable Laws.



24

--------------------------------------------------------------------------------

The Parties agree that, upon request by Distributor, MSD shall provide
Distributor with the base date average manufacturer price, as defined in 42 CFR
§447.504, and market entry data currently reported to the Centers for Medicare &
Medicaid Services for the applicable Product.  Nothing herein shall obligate MSD
to provide its underlying sales or pricing data or its methodologies used to
calculate such base date average manufacturing price, as defined in 42 CFR
§447.504, unless such information is required to respond to an inquiry, request
or audit of any Agency in the Territory.  Distributor shall be responsible for
the processing and payment of all commercial and governmental discounts, fees or
other contractual obligations for Products sold with Distributor’s NDC numbers.

8.2.3For Products sold with MSD’s NDC numbers, MSD shall be responsible for
preparing and submitting any and all governmental price reports to each relevant
Agency and for the payment of all fees, Medicaid Drug Rebates, other similar
amounts to each such Agency for Products sold with its NDC numbers.  Distributor
shall provide the monthly sales reports and information required by
Section 5.6.1 and such provide such other information reasonably requested by
MSD sufficiently in advance of MSD being required to file any and all such
reports with each Agency.

8.3Use of Commercially Reasonable Efforts.  Distributor must use Commercially
Reasonable Efforts to Promote and Distribute the Products in accordance with the
terms of this Agreement.

8.4Distribution of Samples.  If Distributor desires to distribute Samples,
Distributor shall prepare and submit to MSD for its review and approval a
sampling policy complying with applicable Laws.  Such approval must be obtained
prior to Distributor taking delivery of any Samples.  Distributor shall, and
shall cause each approved subcontractor, including any contract sales
organization, and its personnel to, Distribute any and all Samples in accordance
with applicable Law and Distributor’s sampling policy.  In no event shall
Distributor offer for sale or sell Samples or permit any approved subcontractor
to do so.  Distributor shall be solely responsible for, and shall prepare and
file in a timely manner, any and all reports regarding samples required by any
Law.

9.Purchase and Delivery.

9.1Purchase Plan and Ordering.

9.1.1Within [**] from Effective Date, Distributor shall submit to MSD as its
best estimates of its forecast purchase requirements of the Products and Samples
for the first [**] months (“Initial Rolling Forecast”), together with projected
delivery dates relative to the Distribution Commencement Date.  For avoidance of
doubt, such Initial Forecast shall set forth the delivery dates expressed as the
date of the number of months following the expected Distribution Commencement
Date (e.g., “the [**] of the [**] month after the Distribution Commencement
Date”).  The Initial Rolling Forecast will not be binding and may be revised up
to the date which is [**] months before the anticipated Distribution



25

--------------------------------------------------------------------------------

Commencement Date (the “Binding Forecast Commencement Date”) at which time the
Initial Rolling Forecast will become Rolling Forecast a portion of which is
binding as set forth in Section 9.1.2; provided, however, that the Initial
Rolling Forecast in effect on the Binding Forecast Commencement Date may not be
for less than [**]% nor more than [**]% of the amount of any [**] than the
Initial Rolling Forecast in effect on the day preceding the Binding Forecast
Commencement Date.

9.1.2Beginning on the Binding Forecast Commencement Date, not later than the
[**] of each calendar month Distributor shall submit to MSD its best estimates
of its forecast purchase requirements and delivery dates of the Products and
Samples for the following [**] calendar months beginning with the calendar month
(hereinafter referred to as month “M”) in which the forecast is issued (each, a
“Rolling Forecast”), broken down into requirements for each calendar month.  The
Rolling Forecasts given by Distributor for month M and the subsequent [**]
calendar months (“Order Period”) shall be a firm commitment and binding and
Distributor may not vary the Rolling Forecast for such Order Period.  For the
immediate [**] succeeding months in a Rolling Forecast following the Order
Period, Distributor may vary such Rolling Forecast by a variance of up to [**]%
from the Rolling Forecast for such months submitted in the preceding month, and
(iii) month [**] through month [**] of each Rolling Forecast shall be
non-binding and subject to change by Distributor; provided, however, that until
[**] months after the Distribution Commencement Date the Order Period for the
binding Rolling Forecasts shall be month M and the subsequent [**] calendar
months.  Nevertheless, such non-binding forecasts shall represent Distributor’s
good faith best estimates of the quantity of Products that it will require
during the applicable period.

9.1.3The TSC may from time to time review the timelines for the submission of
the forecast purchase requirements (“Timeline Review”) for efficient supply
chain planning.  All new timelines resulting from the Timeline Review shall be
agreed by both Parties in writing and Distributor shall adhere to the new
timelines upon agreement.

9.1.4Distributor shall submit to MSD a purchase order (“Order”) for each
delivery of a Product ordered hereunder, which Order shall state the delivery
date requested by Distributor for such Product.  Such Order shall be submitted
no later than the [**] of the calendar month in which such Order is placed and
which is at least [**] prior to the requested delivery date.  By way of example,
(i) an Order for delivery of Products on [**] must be submitted no later than
the [**] of the preceding [**] as the [**] of [**] is less than [**] before the
requested delivery date and (ii) an Order for delivery of Products on [**] must
be submitted no later than the [**] of the preceding [**] as such date is more
than [**] before the requested delivery date.  Each Order shall be consistent
with the applicable Rolling Forecast for such month in the relevant Order Period
and shall be for at least the minimum order quantity for each Product so ordered
set forth on Schedule 9.1.4.  While Orders may exceed the minimum order quantity
for such Product, all Orders must be for a whole number of [**].    Unless MSD
notifies Distributor of its



26

--------------------------------------------------------------------------------

rejection within [**] after its receipt of the Order, the Order shall be
considered as accepted by MSD.

9.1.5Subject to MSD’s acceptance of any Order in accordance with Section 9.1.4,
MSD shall deliver the Products and Samples to Distributor on the desired date of
delivery with an accepted variance of plus or minus [**], unless MSD is
prevented by causes beyond MSD’s reasonable control in accordance with
Section 21.2.2.  Any delivery shall be subject to a permitted [**] percent
variance between the quantities of the Products ordered in the Order and the
Products delivered.

9.1.6Once an Order has been accepted by MSD, the Order cannot be cancelled or
delivery of the Products under the Order deferred by Distributor unless:

(a)MSD provides its prior written consent; or

(b)Distributor agrees to fully indemnify MSD against any loss, damage, cost or
liability suffered by it as a result of cancellation of any Order or deferral of
delivery of Products up to the maximum aggregate Supply Price of all cancelled
Products covered by the cancelled Order.

9.1.7In the event that any of the Products or Samples available to MSD shall be
in short supply and MSD is unable to deliver Product or Samples to meet an Order
placed by Distributor, MSD shall allocate to Distributor a pro-rated share of
the quantity of Products then available to the manufacturer of Products in
proportion to the purchases of Products made by Distributor in the previous [**]
and shall allocate Samples in a comparable manner.

9.1.8Unless otherwise agreed in writing by the Parties, Distributor shall at all
times during the Term maintain a minimum of [**] Safety Stock of each
presentation of Product based on an average of [**] forward looking forecast
volumes.  For the sake of clarity, in the event where there is an unexpected
market demand for the Products in the Territory, it is acknowledged and accepted
by MSD that Distributor may need to deplete stock below the minimum
stockholdings set out in this Section.  Distributor shall document the same in
the monthly inventory report.  In the event that MSD reasonably instructs
Distributor to maintain more than [**] Safety Stock of any or all Products in
the Territory which are subject to source change or network activities in MSD
(as determined by MSD), then Distributor shall comply with all such reasonable
directions issued by MSD.  The payment terms for holding such additional stock
beyond [**] shall be agreed mutually between the Parties.

9.2Delivery.

9.2.1Subject to Section 9.1.5, MSD (or its Affiliate) shall deliver or arrange
for the delivery of the Products [**] (Incoterms 2020).  Distributor agrees to,
or to cause its Affiliate or its or their designated logistics provider to,
pick-up



27

--------------------------------------------------------------------------------

and remove from MSD’s (or its Affiliate’s) premises each delivery of Products
within [**] after MSD (or its Affiliate) notifies Distributor such Products are
available for delivery.

9.2.2Title to and risk of loss to the Products shall pass from MSD (or its
Affiliate) to Distributor upon delivery, except that if Distributor fails to
pick-up and remove the Product from MSD’s (or its Affiliate’s) premises within
the time permitted under Section 9.2.1 the risk of loss to the Products not
collected by Distributor or its Affiliates or representatives shall pass to
Distributor at the end of such period.  After the delivery, all risks related to
inventory and account receivables shall be borne by Distributor.

9.2.3Upon transfer of title to the Products from MSD (or its Affiliate) to
Distributor, the sale and purchase of the said Products shall be concluded as
between MSD and Distributor, and Distributor shall thereafter be handling and
selling the Products in its own name and on its own behalf.

9.2.4Unless otherwise agreed in writing by the Parties, MSD shall deliver the
Products to Distributor with a minimum of [**] Remaining Shelf Life at time of
the delivery.  Where the Remaining Shelf Life cannot be met, MSD shall consult
with Distributor as soon as practicable, before the delivery, and Distributor
shall have the discretion as to whether it will accept any such delivery.

9.3Invoicing and Payment.

9.3.1MSD or its Affiliate shall issue an invoice for each accepted Order prior
to delivery and Distributor shall make payment for such invoice [**].  MSD or
its Affiliate shall use Commercially Reasonable Efforts to deliver Product
within [**], but in no event later than [**], after its receipt of good funds
for such payment.  [**].

9.3.2Any amounts payable under this Agreement are exclusive of applicable sales,
use, goods and services tax (“GST”), value added tax (“VAT”), excise, and other
taxes, duties or charges of a similar nature imposed by any federal, state,
provincial or local government or other taxing authority.  If any sales, use,
GST, VAT, excise, and other taxes, duties or charges of a similar nature are
applicable, these will be added at the applicable rate in force at the due time
for payment or such other time as is stipulated under the relevant legislation
and will be explicitly indicated on the invoices.

9.3.3Without prejudice to MSD’s other rights in this Agreement, if Distributor
fails to make payment for any invoice or other sum owing (whether to MSD or
MSD’s Affiliate) on the relevant due date, MSD may:

(a)suspend performance of its obligations under this Agreement until such time
as all payments due by Distributor are paid in full;



28

--------------------------------------------------------------------------------

(b)terminate this Agreement upon [**] prior written notice, without judicial
resolution, provided, however, that if Distributor shall cure this defect and
make payment to MSD such [**] notice period, this Agreement shall continue in
full force and effect.

(c)charge daily interest on the amount outstanding, calculated from the due date
of payment to the date of actual payment at an interest rate of [**] percent per
annum (or such other maximum interest rate applicable by Law, whichever is
higher).

10.Quality.

10.1Quality Agreement.  No later than [**] after the Effective Date, but in any
event prior to the Promotion Commencement Date, the Parties shall enter into a
quality agreement (“Quality Agreement”) with respect to the Products.  The
Quality Agreement shall set forth, among other things, certain tasks to be
performed by each Party with respect to the manufacture, transportation,
sampling, testing, retaining of samples, release, and stability testing of
Product, as well as tasks related to regulatory reporting, Adverse Event
reporting, complaint handling, investigations, and recalls.  In the event of any
discrepancy or inconsistency between the tasks listed in the Quality Agreement
and the terms of this Agreement, the terms of Quality Agreement will govern with
respect to quality matters and other similar matters, and the terms of this
Agreement shall govern with respect to all other matters; provided, that the
Quality Agreement may not be interpreted or construed by either Party as
amending or modifying in any way any terms of this Agreement except those terms
specifically governed by the Quality Agreement.  The Quality Agreement may be
modified or amended by the Parties, in writing; provided, that such modification
or amendment shall not be deemed to modify or amend the terms of this Agreement.

10.2Receipt, Storage and Distribution.

10.2.1Promptly after each delivery, Distributor shall receive, unload, and store
the Products at its own costs at the point of delivery in accordance with the
requirements specified herein.  Distributor shall be solely liable for any loss
or damage to any Products howsoever caused subsequent to the delivery, including
any damage caused during subsequent delivery of the same from the warehouses
and/or Distribution Center of Distributor to any Party, including its customers,
save for any defects due to the manufacture of the Products or the delivery or
if the Products do not comply with the relevant specifications or the terms
agreed to between MSD and Distributor.

10.2.2Distributor will perform inbound visual inspection of the Products upon
each delivery for damages, tampering and signs of contamination.  If there are
any damages, tampering or signs of contamination apparent from Distributor’s
visual inspection, Distributor will Immediately place the Product on hold, and
will inform MSD as soon as possible and anyway within ten Business Days after
the applicable delivery.  The Product will be maintained on hold pending a
written disposition statement from MSD.

10.2.3If there is a defect and/or shortage in the Products, Distributor shall
send a written defect and/or shortage report to MSD within [**] from the



29

--------------------------------------------------------------------------------

relevant delivery providing all relevant details of such defect and/or shortage.
 Upon satisfactory review of the written report, MSD shall provide a response to
such written report within [**] after receipt and shall replace the Products or
issue a credit note in favor of Distributor for the Supply Price of such Product
affected by said defect and/or shortage.  Reasonable costs or expenses incurred
by Distributor in the replacement or return of MSD’s Products shall be borne by
MSD.

10.2.4Distributor shall conduct a visual inspection of the Products for any such
defect or non-compliance, provided that: (i) where any Products delivered are
contained or enclosed in any packing, Distributor shall not be required to break
open, unpack or unwrap such packing and may proceed to store such packing at
Distributor’s Distribution Center in the same condition it is received without
being obliged to take any steps whatsoever to verify whether the contents of
such packing correspond with any information or specifications stated on the
packing or ascertain the condition of the contents thereof; and (ii) without
prejudice to the generality of the aforementioned, where any packaging of
Products delivered purports to contain more than one unit of Products,
Distributor shall not, prior to storing such packaging of Products, be obliged
to verify whether the number of Products tallies with the number actually
therein.  Notwithstanding the foregoing, in case of any Latent Defect which
Distributor discovers, Distributor shall inform MSD of such Latent Defect in
writing within [**] from its discovery of such Latent Defect.  Where MSD agrees
that such Product contains a Latent Defect, MSD shall replace the Products
affected by such Latent Defect within a reasonable time period as mutually
agreed to between the Parties or issue a credit note in favor of Distributor for
the Supply Price of such Product affected by said Latent Defect.  Reasonable
costs or expenses incurred by Distributor in the replacement or return of
Products with Latent Defects shall be borne by MSD.  Where the Parties disagree
on whether the Product contains a Latent Defect (“Disagreement”), the Parties
shall escalate the matter to the [**].  If the [**] is unable to resolve the
Disagreement, a mutually agreed independent Third Party expert shall preside
over the Disagreement and its decision shall be final and binding.  The fees of
such expert shall be borne by the losing Party.  Distributor shall have been
deemed to have inspected and accepted the relevant Products if it does not
notify MSD within the requisite timeframes as stated in this Article.

10.2.5Distributor will check all inbound temperature monitored shipments for
temperature alarms (where applicable) and in the case of a temperature alarm
indication, will Immediately place the Product on hold, and inform MSD supply
site or customer interface of the details of the temperature excursion within
[**] after the applicable temperature alarm incursion.  The Product will be
maintained on hold pending a written disposition statement from MSD.  In the
event that MSD instructs Distributor to reject such Products, [**].  For
avoidance of doubt, the [**].

10.2.6Distributor shall maintain adequate warehouse space in the warehouses
and/or Distribution Center for storage of the Products and, if made available,
Samples.  Each lot of a Product shall be clearly identified to distinguish



30

--------------------------------------------------------------------------------

it from other lots of the same Product, even though they are physically stored
in the same space.

10.2.7Distributor shall store the following non-saleable Products in different
locations apart from the saleable Products and Samples: (i) damaged Products;
(ii) Deleted Package Units; (iii) Returned Products; (iv) expired Products; and
(v) Recalled Products.

10.2.8Distributor agrees that the Product inventory shall be managed on the
basis that Product items with the earliest expiry dates will be sold first
(First Expiry First Out).

10.2.9Subject to Section 10.2.10, Distributor shall ensure that only its
employees authorized to handle MSD’s Products or its authorized sub-distributors
will have access to the Products.

10.2.10Distributor shall allow authorized representatives of MSD (or its
Affiliates) access to the Distribution Centers, including any Distribution
Centers owned or operated by Third Parties, for the purposes of quality
inspection and monitoring compliance with this Agreement, pertaining to Products
only, and upon prior reasonable notice and during working hours.  In the event
that such inspection reveals any non-compliance by Distributor with cGDP,
applicable Laws or other requirements of this Agreement, Distributor will have
[**] from receipt of written notice in which to remedy the shortcoming.
 Distributor shall not deliver, ship or remove from storage any Product that for
any reason, fails to comply with the terms of this Agreement and/or quality
principles contained in this Agreement.

10.2.11Unless otherwise agreed by MSD in writing, all Products delivered to the
warehouses and/or Distribution Center shall be stored, handled and delivered in
accordance with the following requirements;

(a)[**].

(b)[**].

(c)Distributor shall maintain an accurate and complete inventory record of the
amount of Products handled, inter alia, lot numbers.

(d)Distributor shall maintain in the warehouses and Distribution Center a 24
hour fire alarm, power loss alarm, and security system(s) that are in line with
industrial standards in the Territory, and shall maintain the warehouses and
Distribution Center and the storage area in good repair.

(e)Distributor shall ensure that all Products will be transported and delivered
to its customers as per the labelled storage conditions.

10.2.12Distributor shall notify MSD of Distributor’s failure to store and handle
the Products in accordance with this Agreement within [**] after Distributor



31

--------------------------------------------------------------------------------

becomes aware of such failure.  Distributor shall promptly, within a reasonable
timeframe, investigate such failure and provide Distributor a report summarizing
the results of its investigation.  All such Products shall be quarantined from
distribution until the investigation has been concluded.  MSD will provide
direction or product information for Distributor to assess impact to product
within [**] of receipt of Distributor’s report.  Distributor must ensure that
product negatively impacted is rejected and properly disposed.

10.2.13Distributor shall be obligated to accept, and store in an area designated
as the returned products area, any Products returned by its customers, including
Products returned after the expiration or termination of this Agreement, or
Products that have left the direct control and handling of Distributor or its
trained and duly authorized representatives (collectively “Returned Products”).

10.2.14Unless otherwise expressly authorized by MSD in writing, Distributor
shall destroy or cause to be destroyed, all Returned Products, all Products the
Shelf Life of which has expired, all damaged or defective Products and all
Deleted Package Units.  Distributor shall (i) arrange for the destruction of the
Products in compliance with the applicable Laws in the Territory and such
destruction shall be carried out at a facility or facilities licensed by the
applicable Agency in the Territory, (ii) permit MSD or its representative to be
present at such destruction and (iii) provide MSD a certificate certifying the
legal destruction of such Products; the certificate shall be supported by a
detailed listing of the Products and quantities destroyed.  Product destruction
costs relating to defective Product for which MSD is liable under Section 11.2,
shall be borne by MSD.

10.2.15Distributor agrees to notify MSD promptly of any proposed or unannounced
visit or any inspection of the warehouses and Distribution Center by
representatives of any Agency, so far as such inspection relates to the
Products, and if reasonably practicable will permit one or more qualified
representatives of MSD to be present during such visit or inspection.  If a
representative of MSD is not present during such a visit or inspection,
Distributor shall promptly provide MSD a summary report in English of the
results of such inspection so far as such inspection related to the Products.
 Distributor shall furnish MSD with summaries of all reports, documents or
correspondence in English with respect to any requests or inspections of the
warehouses and Distribution Center by an Agency, followed by photocopies of such
reports, documents or correspondence.  Distributor shall be entitled to redact
any part of the reports, documents or correspondence the disclosure of which
would put Distributor in breach of its confidentiality obligations to its other
clients or principals.  Distributor is also responsible for taking necessary
corrective action to correct any identified deficiencies.

10.2.16Distributor shall as soon as reasonably practicable, but in any event no
later than [**], notify MSD of any complaints regarding any Products stored and
handled under this Agreement and shall support any investigation efforts.
 Distributor shall quarantine the Products that are under investigation or as
otherwise reasonably instructed by MSD in writing.  In the event that the



32

--------------------------------------------------------------------------------

investigation is required due to the fault of a Party to this Agreement, the
costs of the investigation shall be borne by the at-fault Party.  For example,
if it occurred due to an error in Distribution which is the responsibility of
Distributor, the cost of such error shall be borne by Distributor.

10.2.17Distributor shall comply with the requirements of cGDP that are
applicable to its handling, storage and transportation of the Products.

10.2.18Distributor will ensure Products are handled, stored and transported in
accordance with the Product specifications and all applicable Laws and other
requirements of any Agency.

10.2.19Distributor will transport and handle Products in conditions which will
not adversely affect the quality of the Products, which will ensure that all
Products meet their respective Product specifications, and which will ensure
that no Products become Defective Product.

10.2.20Distributor will be responsible for maintaining distribution records of
the Products shipped to customers covering the name, strength, pack size and
dosage form of the Product, name and address of the customers, date and quantity
shipped, and lot or control number of the Products.

10.2.21Distributor shall not be entitled to perform any quality tests on the
Products prior to receipt of the Products from MSD in the Territory but shall be
entitled to receive the certificate of analysis for the Products from MSD and
perform a visual inspection of the Products in accordance with Sections 10.2.2
and 10.2.4.  For clarity, Distributor shall release the Product to market in the
Territory in reliance on the certificate of analysis provided by MSD.

10.2.22Any change in the Distribution Centers shall require prior written
approval from MSD.

10.3Records Retention.  Distributor will in accordance with the applicable Laws,
store the original documentation related to the warehousing and Distribution
operations of a Product in an environment with limited or controlled access.

10.4Product Quality Complaints.  MSD will be responsible for conducting Product
quality complaint investigations, and on request will issue reports and
follow-up corrective and preventative actions relating to Product quality
complaints to customer and/or Agency.  Distributor will:

(a)forward inquiries relating to Product quality complaints, diversion, and
counterfeit Immediately to MSD in accordance with the Pharmacovigilance
Agreement;

(b)forward any and all reports of Adverse Events relating to Product to MSD in
accordance with the Quality Agreement



33

--------------------------------------------------------------------------------

(c)assist MSD in investigating and resolving all Product complaints related to
the warehousing and distribution of the Products; and

(d)document and provide MSD with any information relating to the warehousing and
Distribution of the Products which is necessary to address a Product complaint
or event no later than [**] of notification of a Product quality complaint.

10.5Redress or Repackage.

10.5.1Distributor shall not redress, repackage or re-label or otherwise modify
the packaging and label of the Product (including applying any stickers thereto)
supplied by MSD.

10.5.2Distributor shall prior to MSD consent, rely on MSD appointed repackaging
facility for any redressing / repackaging of Products.

10.6Change of Artwork.  MSD and Distributor shall meet within [**] after the
Effective Date to develop an artwork transition plan for the planning of artwork
changes in respect of the Products (“Artwork Transition Plan”) for the Territory
which shall be limited to Distributor’s NDC numbers and addition of
Distributor’s name, logo and contact information where applicable as approved by
MSD.

10.6.1The Artwork Transition Plan will include:

(a)List of SKUs with the aim of regulatory submission in the [**] unless MSD has
planned activity in place for artwork changes in the first [**] in which case
the regulatory submission dates will be aligned to this date;

(b)Distributor NDC codes (or timing thereof);

(c)Distributor labeler code and format (for name and logo);

(d)In respect of each SKU the requested change to the SKU packaging;

(e)The estimated timing of the change;

(f)The estimated costs associated with the artwork changes (“Artwork Costs”).
 The Artwork Costs will include all incremental costs associated with the
artwork changes requested by Distributor, including regulatory and transition
costs which may include tooling, submission costs and human resources costs (of
either MSD or Third Parties).  The Artwork Costs will reflect whether or not the
submission is Distributor specific or a joint submission based on pre-planned
artwork changes by MSD.  Distributor shall bear all costs associated with the
artwork changes requested by Distributor, including regulatory and transition
costs which may include tooling, submission costs and human resources costs (of
either MSD or Third Parties); and

(g)Timing of payments by Distributor to MSD.



34

--------------------------------------------------------------------------------

10.6.2All artwork change requests must comply with regulatory, industry and MSD
packaging guidelines and applicable Laws.

11.Returns.

11.1MSD Acceptance of Returns.  MSD will only accept returns of Product if the
Product return is due to the manufacture of the Product or the transport of the
Product by MSD to Distributor or if the Product does not comply with the
relevant specifications and MSD will not accept returns of Products that have
been supplied under this Agreement from Distributor or its customers for any
other reason.

11.2Destruction of Returns.  Except where the return is due to the manufacture
of the Product or the transport of the Product by MSD to Distributor or if the
Product does not comply with the relevant specifications, Distributor shall
destroy such Products at its own expense and provide proof of such destruction
to MSD.  Distributor shall (i) arrange for the destruction of the Products in
compliance with the applicable Laws and such destruction shall be carried out at
a facility or facilities licensed by the applicable Agency in the Territory,
(ii) permit MSD or its representative to be present at such destruction and
(iii) provide MSD a certificate certifying the legal destruction of such
Products; the certificate shall be supported by a detailed listing of the
Products and quantities destroyed.

12.Regulatory.

12.1Owner of Registrations.  MSD shall be the holder of all Marketing
Authorizations and other health and governmental registrations necessary for the
Products to be marketed in the Territory.  For the avoidance of doubt, MSD
warrants and undertakes that it shall maintain the Marketing Authorization for
the Products in the Territory.  Without the prior written consent of MSD,
Distributor shall not initiate, undertake, conduct or cause to be conducted, the
registration of the Products with any government authorities or Agencies in the
Territory, in any way or form.  Distributor shall promptly inform MSD of any
matter coming to Distributor’s knowledge which may affect the registration of
any of the Products and render, at its own cost, such assistance as may be
reasonably required by MSD in respect of such registration, including actions
required to protect registrations for the Products held by MSD.  Without
limiting the foregoing, Distributor shall within [**] but no longer than [**]
after receipt notify MSD or its Affiliate of any and all inquiries received from
any Agency concerning the Product(s) so that MSD can determine the procedure to
respond to such queries.  MSD shall be responsible for the archiving of all
official correspondence with Agencies.

12.2No Changes to Artwork.  Distributor may not make any changes or alterations
to the packaging and labeling of the Products except where required to comply
with any applicable Law and then only with the prior written consent of MSD,
such consent not to be unreasonably, withheld, conditioned or delayed.

12.3Non-Clinical/Clinical Studies.  Distributor shall not conduct, or supply any
Product for, any studies (which includes any interventional and
non-interventional study with patients), pre-clinical and clinical trials,
marketing studies or post-authorization safety studies nor engage in any other
laboratory or research and development work with respect to any of the



35

--------------------------------------------------------------------------------

Products without the prior written consent of MSD.  MSD shall promptly share
with Distributor information should MSD publish studies regarding the Products.

12.4Health Technology Benefit Assessment.  If the Products become subject of a
health technology benefit assessment by an Agency in the Territory, and such
Agency requests information about the Products, MSD will provide such
information directly to the requesting Agency, if possible, otherwise indirectly
via Distributor, at MSD’s sole cost and expense.  Unless required by applicable
Laws, Distributor hereby warrants that it will not disclose any information to
such Agency without prior written approval by MSD.  In case of any such benefit
assessment, the Parties shall discuss and agree in good faith any implications
and modifications of this Agreement necessary to reflect the outcome of such
benefit assessment.

12.5Agency Filings.  Except as required by Laws, Distributor shall not file to
any Agency any documents, submissions, communications or responses related to
the Product without the prior written approval of MSD, which approval shall be
given in accordance with United States anti-boycott regulations and United
States export control regulations.  To the extent Distributor receives any
correspondence or records, all copies of such correspondence or records shall be
forwarded by Distributor to MSD within [**] but no longer than [**] of the date
of delivery or receipt by Distributor of any such correspondence.  Distributor
will provide MSD or its Affiliate with copies and English translations of all
such correspondence or records relating to the Product at its own cost.  If it
is not feasible to obtain an English translation of all such correspondence
within [**], but no longer than [**] (whichever is shorter) a summary in English
together with the non-English document(s) shall be shared with MSD within the
said timeframe, followed by an English translation of the original document
within a timeframe as agreed by the Parties.

12.6Website.  MSD shall grant Distributor a license to use and shall permit
Distributor to access and use the URL “Sivextro.com” at its own cost in
connection with the Promotion of the Products hereunder.  If so requested by
Distributor, MSD will use Commercially Reasonable Efforts to make available to
Distributor the Product-specific content available on “Sivextro.com” on or as
promptly after the Distribution Commencement Date as practicable; provided,
however, that MSD may delete, and is not required to provide to Distributor, the
general non-Product-specific content on such website which relates generally to
MSD, its Affiliates and its and their general approach to product-specific
websites, including without limitation all corporate logos and trade names,
[**], general health information content and any links to MSD’s and its
Affiliates’ coupon or patient assistance programs or requests.  Where
Distributor intends to upload any material(s) in connection with the Product(s)
(including Product labels) on the internet via sivextro.com, Distributor’s own
website or otherwise, such material(s) shall always be subject to review and
approval of MSD as additional Promotional Materials and only upon written
approval of MSD and subject to conditions of such approval  may Distributor
proceed with the upload.  MSD is responsible for review and approval of all
posted materials.  The license granted herein and Distributor’s right to use
such URL shall expire at the end of the Term and Distributor shall take any and
all actions reasonably requested by MSD at the end of the Term to transfer
“sivextro.com” back to MSD and its Affiliates.

12.7Pharmacovigilance Agreement.  No later than [**] after the Effective Date,
but in any event prior to the Promotion Commencement Date, the Parties shall
enter into a pharmacovigilance agreement (the “Pharmacovigilance Agreement”)
with respect to the



36

--------------------------------------------------------------------------------

Products.  The Pharmacovigilance Agreement shall set forth, among other things,
certain tasks to be performed by each Party with respect to the collection,
recording, assessment and regulatory reporting of product quality complaints.
 In the event of any discrepancy or inconsistency between the tasks listed in
the Pharmacovigilance Agreement and the terms of this Agreement, the terms of
the Pharmacovigilance Agreement will govern with respect to Adverse Event
reporting and other similar pharmacovigilance matters, and the terms of this
Agreement shall govern with respect to all other matters; provided, that the
Pharmacovigilance Agreement may not be interpreted or construed by either Party
as amending or modifying in any way any terms of this Agreement except those
terms specifically governed by the Pharmacovigilance Agreement.  The
Pharmacovigilance Agreement may be modified or amended by the Parties, in
writing; provided, that such modification or amendment shall not be deemed to
modify or amend the terms of this Agreement.

13.Intellectual Property.

13.1Grant of Rights.  Subject to the terms of this Agreement, MSD and its
Affiliates hereby grant to Distributor the right to use the Trademarks solely to
the extent necessary to carry out its obligations to Promote and Distribute
Products in the Territory as provided under this Agreement.

13.2Authorized Distributor.  Distributor shall have the right in the Territory
to indicate that it is the authorized distributor of MSD, or such Affiliate as
designated by MSD, with respect to the Products and that MSD or such Affiliate
as designated by MSD is the manufacturer of the Products to the extent permitted
by applicable Laws.  This limited right applies solely to use of the trade name
of MSD or its designated Affiliate in standard text and does not include any
right to use any logo, design or image nor does it include any right to use any
trade name in a distinctive font or in any other stylized format.  Any use of
MSD’s or its Affiliate’s trade name shall be used only in such form and format
as may be reasonably required by MSD from time to time.

13.3Ownership of Trademarks.  Distributor acknowledges that MSD, or its
Affiliates or designees, own the all the Trademarks in the Territory and
Distributor shall include, to the extent permitted by applicable Laws, in any
promotional or other materials on which any Trademark is used an appropriate
statement acknowledging MSD’s or its Affiliate’s ownership of such Trademark as
reasonably directed by MSD.  Except as provided in this Section, this Agreement
does not constitute a grant to Distributor of any license, property right or
interest in the Trademarks or trade names of MSD or the Products.  Distributor
expressly recognizes, and agrees not to contest, the validity of the title of
MSD or MSD Affiliates to all Trademarks or trade names associated to the
Products in the Territory, whether or not registered therein.

13.4Trademark Restrictions.  Distributor shall not do any of the following:

13.4.1alter, remove, obscure or otherwise modify, in whole or in part, any trade
name, Trademark or other trademark of MSD or its Affiliate appearing on any
Products, Promotional Material, or other materials provided by MSD to
Distributor pursuant to this Agreement;



37

--------------------------------------------------------------------------------

13.4.2use in relation to the Products any trademarks or trade names other than
the Trademarks and trade names of MSD and/or its Affiliates and other than
Distributor’s name and corporate logo to the extent provided herein; or

13.4.3register, acquire, or own, or attempt to register, acquire or own, any
trademark, company or other entity name, or any domain name, social media
handle, or other online username or identifying moniker that includes or
incorporates any Trademark in the Territory or trade name of MSD or its
Affiliates.

13.5Goodwill.

13.5.1Distributor further undertakes (during the Term and at all times
thereafter) to use its best efforts not to do any act which would or might
endanger, destroy or similarly affect the value of the goodwill pertaining to
any of the Trademarks nor do any act which might support an application to
remove any of the Trademarks from a trademark register or cause the trademark
registrar to require a disclaimer with respect to any such Trademark or part
thereof nor assist any other person, firm, corporation or organization directly
or indirectly in any such act.

13.5.2Distributor agrees that all use of the Trademarks by it shall be for the
benefit of MSD or its Affiliate, and the goodwill accrued in connection with its
use of the Trademarks, whether arising at common law or otherwise, shall accrue
to MSD or such Affiliate, and MSD, its Affiliate or any of their successors in
title may call for an assignment thereof without any expense to Distributor.

13.6Maintenance of Trademarks.  Distributor shall provide to MSD or its designee
any information as to the use by Distributor of the Trademarks which MSD or such
designee may reasonably request and otherwise render any necessary assistance to
MSD or such designee in renewing or otherwise maintaining the Trademarks duly
registered.  All use of any Trademark or any trade name of MSD or its Affiliate
as permitted under this Agreement shall be subject to MSD’s right to inspect
and/or approve such material as set forth in this Agreement.

13.7No Assignment or Sublicensing.  Distributor shall not have the right to
assign, sublicense, or delegate any of its rights under this Article 13
(including to authorize any Third Party to use any Trademarks or trade names of
MSD or its Affiliates for any purpose) without the prior written consent of MSD
or its Affiliate, which they may withhold in their discretion; provided that
that Distributor may delegate its rights under this Article 13 to a
subcontractor as permitted pursuant to Section 2.5 of this Agreement.

13.8Notification of Infringement.  Distributor shall promptly notify MSD of all
cases of infringement of the Trademarks that come to Distributor’s attention,
and shall render all assistance reasonably requested in connection with any
action taken by MSD.  The control of such action, including whether to initiate
action and to settle, shall solely be under the control of MSD and its
Affiliates.  Distributor acknowledges that MSD shall only be liable for
reasonable expenses and reasonable attorneys’ fees incurred by Distributor at
the specific request of MSD.

13.9Trademark Actions.  Distributor shall promptly notify MSD of any claims,
threats or actions coming to Distributor’s attention arising out of the use by
Distributor of the



38

--------------------------------------------------------------------------------

Trademarks or of MSD’s or its Affiliate’s trade names in compliance with this
agreement.  MSD shall undertake the defense of any such claim, threat or action
at MSD’s own expense, and Distributor shall render all assistance reasonably
requested in connection with any action taken by MSD or its Affiliates.

13.10MSD Patents.  The Parties agree that all patents to the Products (“MSD
Patents”) shall belong solely and exclusively to MSD or its Affiliates.  MSD or
its Affiliates shall have the sole right to file proceedings against any alleged
infringements of MSD Patents, at its expense.  Distributor will promptly notify
MSD of any potential infringement of MSD Patents that come to Distributor’s
knowledge and MSD shall have the sole right to initiate litigation or other
action in the event of a potential infringement, misappropriation or misuse of
MSD Patents.  If MSD institutes an action against the infringement,
misappropriation or misuse of MSD Patents, Distributor agrees to render, at
MSD’s cost, all assistance reasonably required in connection with any action
taken by with MSD.  MSD shall keep Distributor reasonably informed on an ongoing
basis regarding the status of any such action.

13.11Alleged Infringement.  If a claim of infringement of Third Party patent
rights linked to a performance by Distributor of its rights and obligations
under this Agreement is brought against Distributor (“Alleged Infringement”),
Distributor shall inform MSD Immediately, and the Parties shall discuss on how
to proceed with the Alleged Infringement.  MSD shall have the final decision
rights on how to defend or settle proceedings concerning the Alleged
Infringement, subject to the indemnification provisions below.

14.Confidentiality and Non-Use; Publicity.

14.1Disclosure of Confidential Information.  Each Party hereto (i) will retain
in strict confidence the terms and conditions of this Agreement (including the
nature of the services provided) and the Confidential Information of the other
Party and (ii) will not disclose the terms and conditions of this Agreement or
the Confidential Information of the other Party to any other Third Party, unless
otherwise required by Law or judicial or administrative process, without the
other Party’s prior written consent.

14.2Permitted Disclosures.

14.2.1Notwithstanding Section 14.1, each Party shall be permitted to disclose
Confidential Information of the other Party, if such Confidential Information:

(a)is disclosed by Distributor (or its Affiliates) to an Agency in order to
maintain or obtain approval to Promote and Distribute Product, but such
disclosure may be only to the extent reasonably necessary to obtain such
authorizations;

(b)is disclosed by the receiving Party (or its Affiliates) to agent(s),
consultant(s), and/or other Third Parties who are performing obligations of the
receiving Party or exercising rights granted to the receiving Party under this
Agreement on the condition that such Third Parties agree to be bound by
confidentiality and non-use obligations that substantially are no less stringent
than those confidentiality and non-use provisions contained in this Agreement;



39

--------------------------------------------------------------------------------

(c)is deemed necessary by counsel to the receiving Party to be disclosed to such
Party’s attorneys, independent accountants or financial advisors for the sole
purpose of enabling such attorneys, independent accountants or financial
advisors to provide advice to the receiving Party, on the condition that such
attorneys, independent accountants and financial advisors agree to be bound by
confidentiality and non-use obligations that substantially are no less stringent
than those confidentiality and non-use provisions contained in this Agreement;
or

(d)is disclosed in connection with a merger or acquisition of a given Party (or
its Affiliate) or a divestiture of a portion of such Party’s business related to
this Agreement, such Party shall have the further right to disclose the material
financial terms of this Agreement to Third Parties involved in such merger or
acquisition provided that such Third Parties agrees to be bound by
confidentiality and non-use obligations that substantially are no less stringent
than those confidentiality and non-use provisions contained in this Agreement.

14.2.2In addition, if a Party is required by judicial or administrative process
or Law to disclose Confidential Information that is subject to the
non-disclosure provisions of Section 14.1, such Party shall promptly inform the
other Party of the disclosure that is being sought in order to provide the other
Party an opportunity to challenge or limit the disclosure obligations.
 Confidential Information that is disclosed by judicial or administrative
process or as required by Law shall remain otherwise subject to the
confidentiality and non-use provisions of Section 14.1, and the Party disclosing
Confidential Information pursuant to law or court order or as required by Law
shall take all steps reasonably necessary, including obtaining an order of
confidentiality, to ensure the continued confidential treatment of such
Confidential Information.

14.2.3Without limiting the generality of the foregoing, it is understood and
agreed that the giving of permission by a Party to use or otherwise disclose
Confidential Information in a particular instance shall not, in any other
instance, operate or be deemed to remove the material from the definition of
Confidential Information, or from the protection provided to the same under this
Article.  It is further understood and agreed that no permitted use or
disclosure of Confidential Information hereunder shall be deemed to derogate or
otherwise circumscribe the provisions of this Sub-Article which requires that
all Confidential Information be returned to the Party that disclosed such
Confidential Information at the expiration, cancellation or termination of this
Agreement.

14.3Equitable Relief with Respect to Disclosure of Confidential Information.
 The Parties hereto acknowledge that (i) it would be impossible to measure the
damages that would be suffered by the other Party if a Party failed to comply
with this Article 14 and (ii) in the event of any such failure, there might not
be adequate remedy at law.  Therefore, each Party hereto shall be entitled, in
addition to any other rights or remedies that it may have, to obtain specific
performance by the other Party of the obligations of this Article 14, to obtain
immediate injunctive relief without having to post a bond.  Neither Party hereto
will urge, as a defense to any proceeding for such specific performance or
injunctive relief, that the other Party has an adequate remedy at law.  In
addition, each Party shall be entitled to retain copies of any Confidential
Information of



40

--------------------------------------------------------------------------------

the other Party if and to the extent that it is required to do so by Law.
 Notwithstanding the foregoing or anything else in this Agreement to the
contrary, nothing in this Agreement shall require either Party to return,
destroy or delete any Confidential Information of the other Party, including any
copies thereof, which may have been captured as part of the receiving Party’s
normal data security and IT back-up processes; provided, however, that the terms
and conditions in this Agreement shall continue to apply to all such
Confidential Information and copies so retained for the longest period permitted
by applicable law notwithstanding the expiration of the Term or until such
Confidential Information has been properly purged and disposed of.

14.4Return of Confidential Information.  Upon the written request of the
disclosing Party, the receiving Party shall promptly either return to the
disclosing Party, or destroy, all Confidential Information of the disclosing
Party, in accordance with the instructions of the disclosing Party, including
all notes, summaries, and translations that have been made regarding such
Confidential Information, and all copies of the foregoing.  In the event
destruction is requested by the disclosing Party, the receiving Party shall
certify such destruction in writing.  Notwithstanding the foregoing, the
receiving Party may retain a copy for purposes of exercising any rights under
this Agreement (including any rights that survive the termination or expiration
of this Agreement) and may archive one copy of Confidential Information for
purposes of demonstrating its compliance with this Agreement, subject to
confidentiality requirements of this Agreement.

14.5Publicity.

14.5.1Promptly after the Effective Date, Distributor will have the right to
publicly release the press release attached hereto as Schedule 14.5.1.

14.5.2Except for disclosing the mere existence of this Agreement to potential
customers and government bodies (where requested), Distributor shall not
advertise or otherwise make known to others any information regarding this
Agreement unless otherwise agreed to by MSD in writing or required by Laws.
 Distributor further agrees not to use or reference in any advertising, sales
promotion, press release or other communication, any MSD company or
representative name, endorsement, direct or indirect quote, code, drawing, logo,
trademark, specification, or picture without the prior written consent of MSD.

14.5.3Except for disclosing the mere existence of this Agreement to current and
potential customers and patients and government bodies (where requested), unless
otherwise agreed to by Distributor in writing or required by Laws, MSD shall not
advertise or otherwise make known to others any information regarding this
Agreement.  MSD further agrees not to use or reference in any advertising, sales
promotion or press release any Distributor company or representative name,
endorsement, direct or indirect quote, code, drawing, logo, trademark,
specification, or picture without the prior written consent of Distributor,
although MSD and its Affiliates may, at a time they deem appropriate, contact
customers which are parties to contracts with MSD or one or more of its
Affiliates which include any of the Products to engage in discussions to delete
such Product(s) from such contracts and to inform such customers that
Distributor will be the



41

--------------------------------------------------------------------------------

authorized distributor for such Products in the future.  On and after the
Distribution Commencement Date MSD and its Affiliates, however, shall be
entitled to [**].

14.6Survival.  The obligations set forth in this Article shall survive for a
period of five years from the termination, expiration or other cancellation of
this Agreement.

15.Right to Inspect Records and Facilities.

15.1Records.  Distributor shall keep accurate records: (i) of its sales efforts,
promotional and marketing activities performed under this Agreement; and (ii) in
sufficient detail to enable MSD to determine the correctness of any report made
under this Agreement, as well as to verify Distributor’s compliance with the
other terms of this Agreement (collectively the “Records”).  In addition,
Distributor shall keep accurate Records in sufficient detail to enable MSD to
trace Products distributed in the event of a recall of the Products.

15.2Inspection.  Upon the request of MSD and upon prior arrangement with
Distributor, Distributor shall permit an auditor or inspector employed or
appointed by MSD to have access to such of Distributor’s books, Records and
facilities in respect of the Products as may be necessary to monitor
Distributor’s compliance with this Agreement.  Any such audit or inspection
shall be conducted during Distributor’s ordinary business hours and shall not be
exercised more than [**] except that if any such audit reveals any failure by
Distributor to comply with the terms of this Agreement, then, without limiting
MSD’s other rights under this Agreement such [**] limit shall no longer apply.
 Distributor shall also permit representatives of MSD, upon prior arrangement
with Distributor, to have access to the Distribution Centers, including any
Distribution Centers owned or operated by Third Parties, during normal business
hours in order to inspect the Distribution Centers in respect of the Products
and review the inventory status of the Products.  Any Confidential Information
disclosed by Distributor to such auditor or inspector shall be subject to the
provisions of Article 14 hereof.

15.3Survival.  MSD’s rights to access and Distributor’s obligations to provide
access under this Article shall survive for [**] after the expiration or
termination of this Agreement and shall be limited to the books, Records and
facilities in respect of the Products only, except where there is an Agency
inquiry/scrutiny or there is a report of an Adverse Event or a Product Recall at
any time during the Term or within [**] following the expiration or termination
of this Agreement, then MSD will retain the right to inspect Distributor’s books
related to MSD promotion and distribution activities, Records and facilities in
respect of the Products so far as they relate to such an event in order that MSD
may determine appropriate action.

16.Personal Data Privacy.

16.1Ownership of Personal Data.  The Parties acknowledge that as a result of its
performance of duties under this Agreement, it will collect, possess and have
access to Personal Data, including those relating to the other Party’s
directors, officers, employees and customers.  The Parties agree that such
Personal Data constitutes Confidential Information and, subject to Article 14
and Section 16.2, is and will remain the property of disclosing Party.

16.2Compliance with Law.  Notwithstanding the above, the Parties agree that each
shall ensure that any Personal Data collected, used, processed, disclosed and/or
transferred



42

--------------------------------------------------------------------------------

pursuant to its obligations under this Agreement shall at all times be compliant
with any applicable data protection Laws.  Where a Party discloses Personal Data
to the other Party, the Party that discloses such Personal Data shall ensure
that it has obtained all relevant consents from, or provided all relevant
notices to, the relevant individuals in respect of the collection of such
Personal Data, for the purposes for which it will be used, processed, disclosed
and/or transferred.

17.Compliance.

17.1Ethical Business Practices.

17.1.1MSD endeavors to hold itself and Distributor to the highest ethical and
compliance standards, including basic human rights, encouraging fair and equal
treatment for all persons, the provision of safe and healthy working conditions,
respect for the environment, the adoption of appropriate management systems and
the conduct of business in an ethical manner.  Without limiting any of
Distributor’s other obligations under the Agreement, and without conflicting
with or limiting any of the warranties, obligations or other provisions
expressly set forth elsewhere in the Agreement, including its obligations under
Section 21.2.2, Distributor agrees that it will abide by the letter and spirit
of MSD’s Business Partner Code of Conduct (the “Code”), as in effect from time
to time, a copy of which is available at
http://www.MSD.com/about/how-we-operate/code-of-conduct/home.html.  Distributor
agrees that it will provide all documentation reasonably requested by MSD to
demonstrate compliance with the Code.  In the event of a conflict between the
obligations in this Article and the Code, on the one hand, and any other
provision in the Agreement, on the other hand, such other provision of the
Agreement shall prevail (but only to the extent of the conflict).

17.1.2In performing its obligations hereunder, the Parties further acknowledge
that the corporate policy of MSD and its Affiliates requires that MSD’s business
be conducted within the letter and spirit of the Law.  By signing this
Agreement, the Parties agree to conduct the business contemplated herein in a
manner which is consistent with all applicable Laws, including any applicable
anti-corruption legislation, the U.S. Foreign Corrupt Practices Act and good
business ethics as described in this Article and as communicated to Distributor
by MSD and/or its Affiliates from time to time.  Specifically, MSD and
Distributor each warrants and agrees that in connection with this Agreement and
MSD’s business relating thereto, it, its Affiliates, their respective
representatives, and anyone acting on their behalf (including Distributor’s
personnel, agents and subcontractors) shall not offer, make or promise any
payment, either directly or indirectly, of money or other assets (hereinafter
collectively referred to as “Payment”), to any government, political party or
international organization official, candidate or persons acting on behalf of
any of the foregoing or directly associated with them including their staff,
business partners, close associates and family (hereinafter collectively
referred to as “Officials”) where such Payment would constitute a violation of
any applicable Law.  In addition, regardless of legality, the Parties shall make
no Payment, either directly or indirectly, to Officials if such Payment is for
the purpose of improperly



43

--------------------------------------------------------------------------------

influencing decisions or actions with respect to the subject matter of this
Agreement or the business activities of MSD or its Affiliates.

17.1.3Distributor represents and warrants that Distributor and its Affiliates
have provided complete and accurate information and documentation to MSD and/or
its Affiliates, and their representatives in the course of any due diligence
that was conducted, including disclosure of any Distributor’s personnel who are
in a capacity that may reasonably provide an opportunity to influence decisions
or actions with respect to the subject matter of this Agreement or the business
activities of MSD or its Affiliates.  Distributor also acknowledges and agrees
that in the event that Distributor engages an Affiliate, subcontractor or agent,
that Distributor will conduct due diligence on such Affiliate, subcontractor or
agent consistent with the requirements set forth in this Article, and will
maintain adequate records and provide such records to MSD to evidence such due
diligence was conducted and any identified risks were mitigated.  Distributor
shall make all further disclosures as necessary to ensure the information
provided remains complete and accurate for the duration of this Agreement.
 Distributor covenants that any future information and documentation submitted
as part of further due diligence or a certification shall be complete and
accurate.

17.1.4MSD and Distributor each represents, warrants and covenants that all
books, records, invoices, and other documents relating to payments and expenses
under this Agreement or any Order are and shall be complete and accurate and
reflect in reasonable detail the character and amount of transactions and
expenditures.

17.1.5MSD and Distributor each further represents, warrants and agree that no
“off the books” or other similar funds will be maintained or used in connection
with this Agreement or any Order.  Except as expressly provided for in this
Agreement, without obtaining the prior written consent of the other Party, which
shall not be unreasonably withheld, either Party shall not hire or retain
subcontractors or agents who will be interacting with Officials on behalf or at
the request of such Party who may have an opportunity to influence decisions or
actions with respect to the subject matter of this Agreement or any Order or the
business activities of MSD, Distributor or its Affiliates.

17.1.6Distributor agrees to ensure that all of Distributor’s personnel,
employees, subcontractors, and its and their respective Affiliates’
representatives, agents and subcontractors involved in performing the
obligations under this Agreement are made specifically aware of the compliance
requirements under this Article, including by participation of such personnel,
employees, agents and subcontractors in mandatory training to be conducted by
Distributor regarding such requirements prior to performing any obligations
under this Agreement.  Distributor further agrees to certify its continuing
compliance with the requirements under this Article on a periodic basis during
the Term of this Agreement in such form as reasonably required by MSD.
 Distributor agrees to, and shall cause its personnel, employees or
subcontractors to implement and/or sustain a compliance



44

--------------------------------------------------------------------------------

program, to comply with the requirements of this Article and to maintain
adequate records of such compliance program.

17.1.7MSD shall have the right, in its sole discretion to audit the books and
records of Distributor to ensure compliance with this Article, including the
Code, for the period of [**] following termination and/or expiration of this
Agreement and/or any Order, and Distributor shall provide its full cooperation
and assistance in any such review conducted by MSD.  MSD will provide reasonable
advance notice of such an audit, and shall have the right to conduct this audit
on its own.  If MSD determines that a Third Party auditor is required to conduct
such audit, then the appointment of the Third Party auditor shall be mutually
agreed to both by MSD and Distributor.  Distributor shall acknowledge receipt of
MSD’s notice as promptly as practicable after receipt of such notice and will
confirm the date on which the audit will occur within [**] after receipt of such
notice.  MSD or its Third Party auditor may interview Distributor’s employees as
part of or in connection with the audit.  This audit right shall be in addition
to any other audit rights granted in the Agreement.  Any Confidential
Information disclosed by Distributor to such auditor shall be subject to the
provisions of Article 14 hereof.

17.1.8In the event an audit identifies a non-conformance by Distributor with
this Article and/or the Code, Distributor will promptly take corrective action
to remedy the non-conformance.  MSD reserves the right to approve all corrective
actions (such approval not to be unreasonably withheld or delayed).  Corrective
actions shall be implemented by Distributor at Distributor’s expense.

17.1.9In the event Distributor refuses to allow an audit, or fails or refuses to
take corrective action, then in addition to any other remedy available to it
under this Agreement at law or in equity, MSD reserves the right to terminate
this Agreement in the event Distributor fails to cure such refusal or failure
within the period agreed in writing between the Parties after written notice
from MSD.

17.1.10Any violation of, or any breach of a representation or warranty set forth
in this Article shall be a material breach of this Agreement, and in such event
the non-defaulting Party may terminate this Agreement immediately without
payment of penalty or damages or further performance of any kind.

17.2Trade Compliance.

17.2.1Distributor agrees, and shall cause each of its customers to agree, that
(i) no Products or technical data supplied under this Agreement will be
exported, re-exported, sold, distributed, or otherwise transferred to any person
or entity listed on a U.S. or EU denied parties list, or any other denied
parties list issued by another jurisdiction which is applicable to the Products
or technical data supplied under this Agreement, as notified by MSD to
Distributor from time to time, all of the foregoing collectively referred to as
“Denied Parties Lists” (“Trade Restrictions”).  As of the date of this
Agreement, the Denied Parties Lists consist of the U.S. Treasury Department’s
List of Specially Designated Nationals, and



45

--------------------------------------------------------------------------------

Blocked Persons (https://www.treasury.gov/ofac/downloads/sdnlist.pdf), the U.S.
Commerce Department’s Denied Persons List
(http://www.bis.doc.gov/dpl/thedeniallist.asp) and Entity List
(http://www.bis.doc.gov/entities/default.htm), and the Consolidated List of
Persons, Groups and Entities Subject to EU Financial Sanctions
(https://webgate.ec.europa.eu/europeaidffsd/fsf#I/files).

17.2.2Failure by Distributor to comply with applicable Trade Restrictions shall
constitute a material breach of this Agreement.  Distributor agrees to indemnify
and hold harmless MSD for Distributor’s non-compliance with applicable Trade
Restrictions.

17.2.3Distributor represents and warrants that it is not nor any of its legal
representatives, as applicable, are listed on any of the U.S. or EU denied
parties lists, or any other denied parties list issued by another jurisdiction
which is applicable to the products or technical data supplied under the
Agreement, as notified by MSD to it from time to time, all of the foregoing
collectively referred to as “Denied Parties Lists”.  As of the date of this
Agreement, the Denied Parties Lists consist of the U.S. Treasury Department’s
List of Specially Designated Nationals and Blocked Persons (the “SDN List”)
(https://www.treasury.gov/ofac/downloads/sdnlist.pdf), the U.S. Commerce
Department’s Denied Persons List (http://www.bis.doc.gov/dpUthedeniallist.asp)
and Entity List (http://www.bis.doc.gov/entities/default.htm), and the
Consolidated List of Persons, Groups and Entities Subject to EU Financial
Sanctions (http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm Instructions
to access EU financial sanctions database.pdf).  Distributor further represents
and warrants that it is not directly owned by 50% or more by a person listed on
the SDN List.  Distributor further represents and warrants that it shall notify
MSD in writing Immediately if it or any of its legal representatives become
listed on any of the U.S. or EU denied parties lists or if it becomes owned by
50% or more by a person listed on the SDN List.

17.2.4In case of an inaccuracy in or a breach of the representations and
warranties provided in the preceding paragraph by Distributor, MSD has the
right, in its sole discretion, to terminate the Agreement immediately and
without any penalty.

17.2.5Sections 17.2.1, 17.2.2, 17.2.3 and 17.2.4 shall survive termination or
expiry of the Agreement.

17.3Excluded Entities.

17.3.1The term “Violation” as used in this Article shall mean Distributor or its
agents or sub­contractors, or any of their respective officers or directors has
been: (1) convicted of any of the felonies identified among the exclusion
authorities listed on the U.S. Department of Health and Human Services, Office
of Inspector General (OIG) website, including 42 U.S.C. 1320a-7(a)



46

--------------------------------------------------------------------------------

(http://oig.hhs.gov/fraud/exclusions/authorities.asp); (2) identified in the OIG
List of Excluded Individuals/Entities (LEIE) database
(http://oig.hhs.gov/fraud/exclusions.asp) or the U.S. General Services
Administration’s list of Parties Excluded from Federal Programs
(http://www.epls.gov); or (3) listed by any US Federal agency as being
suspended, debarred, excluded, or otherwise ineligible to participate in Federal
procurement or non-procurement programs, including under 21 U.S.C. 335a
(http://www.fda.gov/ora/compliance_ref/debar/) (each of (1), (2) and (3)
collectively the “Exclusions Lists”).

17.3.2Distributor represents and warrants that prior to the Effective Date, it
has screened itself, its agents and sub-contractors, and their respective
officers and directors against the Exclusions Lists and that it has informed MSD
whether it, its agents, subcontractors, or any of their respective officers or
directors has been in Violation.  For the sake of clarity officers includes any
director or company secretary or a person employed in an executive capacity.
 After the Effective Date, Distributor shall notify MSD in writing Immediately
if any such Violation occurs or comes to its attention.  MSD shall also have the
right, in its sole discretion, to terminate the Agreement Immediately in the
event of any such Violation by Distributor.

18.Representations and Warranties.

18.1General Representations and Warranties.  Each of Distributor and MSD
represents, warrants, covenants and agrees that, at all times during the Term,
it (i) is a corporation duly organized and validly existing and in good standing
under the laws of its jurisdiction of organization, (ii) is qualified or
licensed to do business and in good standing in every jurisdiction where such
qualification or licensing is required, (iii) has the corporate power and
authority to execute, deliver and perform its obligations under this Agreement,
and the execution, delivery and performance of this Agreement by it has been
duly authorized by all necessary corporate action, (iv) this Agreement has been
duly executed and delivered by it, and (v) this Agreement constitutes the valid
and binding obligations of it, enforceable against it in accordance with its
terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditor’s rights generally, or general principles of equity.

18.2Representations, Warranties and Covenants for Product.  MSD represents,
warrants and covenants that all Product shall, at the time of delivery: (i) be
manufactured in accordance with the specifications and the Laws in effect on the
day of delivery; and (ii) have at least the percentage of Remaining Shelf Life
pursuant to Section 9.2.4, as evidenced by expiry dating, remaining.

18.3Additional Representations, Warranties and Covenants of Distributor.
 Distributor represents, warrants and covenants it and that all of its and its
Affiliates’ employees, agents and sub-contractors involved in performing the
obligations under this Agreement shall comply with all obligations under this
Agreement.



47

--------------------------------------------------------------------------------

18.4Additional Representations, Warranties and Covenants of MSD.  MSD
represents, warrants and covenants that:

18.4.1to MSD’s knowledge, the Promotion and Distribution of the Products by MSD
prior to the Effective Date has not infringed or misappropriated any
intellectual property rights of any Third Party;

18.4.2to MSD’s knowledge, no Agency has taken any action or threatened to revoke
the Marketing Authorization for any Product or to impose a “black box” warning
for any Product; and

18.4.3MSD has not entered into any agreement with any Third Party that would
conflict with, contravene, or otherwise be inconsistent with this Agreement.

19.Indemnification; Insurance.

19.1MSD Indemnification.  In addition to any other available remedies, MSD
hereby agrees to indemnify, defend and hold harmless Distributor, its
Affiliates, and their respective officers, directors, employees, shareholders,
members, partners, agents, representatives, successors and assigns
(collectively, the “Distributor Indemnities”) from and against any and all Third
Party Damages based on Third Party Claims imposed on, incurred by or asserted
against any of Distributor Indemnitees arising out of or relating to: (i) a
breach by MSD of any of its representations, warranties, covenants, agreements,
or obligations under this Agreement; or (ii) the alleged or actual infringement
of any intellectual property rights of Third Parties arising from the Promotion
and Distribution of Products by Distributor so long as such Promotion and
Distribution is performed in accordance with all Laws, the terms and conditions
set forth in this Agreement, the Territory Promotion Plan or the Annual Sales
Plan, as appropriate, and in all cases if done in strict adherence to the
Promotional Materials used by MSD and its Affiliates in the Territory and
provided by MSD to Distributor; or (iii) any royalties on Net Sales payable by
MSD and its Affiliates to any Third Party; or (iv) the negligence or willful
misconduct of MSD, its agents, representatives, and/or employees in the
performance of any of its obligations under this Agreement; in each case, except
to the extent such Third Party Damages or Third Party Claims result from the
matters contemplated in Section 19.2.

19.2Distributor Indemnification.  In addition to any other available remedies,
Distributor hereby agrees to indemnify, defend and hold harmless MSD, its
Affiliates, and their respective officers, directors, employees, shareholders,
members, partners, agents, representatives, successors and assigns
(collectively, the “MSD Indemnities”) from and against any and all Third Party
Damages based on Third Party Claims imposed on, incurred by or asserted against
any of MSD Indemnitees arising out of or relating to: (i) a breach by
Distributor of any of its representations, warranties, covenants, agreements, or
obligations under this Agreement; (ii) the alleged or actual infringement of any
intellectual property rights of Third Parties arising from the Promotion and
Distribution of Products by Distributor, its Affiliates and its approved
subcontractors other than in strict accordance with all Laws, the terms and
conditions set forth in this Agreement, the Territory Promotion Plan or the
Annual Sales Plan, as appropriate, or arising out of the use of any Promotional
Materials by Distributor, its Affiliates or its subcontractors which



48

--------------------------------------------------------------------------------

have been modified from the Promotional Materials used by MSD and its Affiliates
in the Territory and provided by MSD to Distributor, unless such modifications
were proposed by MSD; or (iii) any and all amounts payable by Distributor and
its affiliates or subcontractors to any Third Party; or (iv) the negligence or
willful misconduct of Distributor, its agents, representatives and/or employees
in the performance of any of its obligations under this Agreement; or (v) any
Distributor-related packaging or labeling images (including package inserts)
(e.g., trademarks, trade dress and other artwork) provided to MSD by
Distributor, in each case, except to the extent such Third Party Damages or
Third Party Claims result from the matters contemplated in Section 19.1.

19.3Indemnification Procedures.  The indemnified Party agrees to give the
indemnifying Party (1) prompt written notice of any claims made for which the
indemnified Party knows or reasonably should know the indemnifying Party
reasonably may be liable under the foregoing indemnification and (2) the
opportunity to defend, negotiate, and settle such claims.  Notwithstanding the
foregoing, the failure to give such written notice will not affect the
indemnification provided hereunder except to the extent the indemnifying Party
shall have been actually prejudiced as a result of such failure.  The
indemnified Party shall provide the indemnifying Party with all information in
its possession, and all reasonable authority and all assistance, reasonably
necessary to enable the indemnifying Party to carry on the defense of such suit;
provided, however, that the indemnified Party reserves the right to retain its
own counsel at its own expense to defend itself in such suit.

19.4Settlements.  Neither Party shall be responsible to or bound by any
settlement made by the other Party without its prior written consent; provided,
however, that the indemnifying Party shall not be required to obtain such
consent if the settlement involves only the payment of money and will not result
in the indemnified Party becoming subject to injunctive or other similar type of
relief and provided that such settlement does not require an admission by the
indemnified Party and includes an unconditional release of the indemnified Party
from all liability on claims that are the subject matter of such proceeding.

19.5Damages.  EXCEPT FOR (I) A BREACH OF SUCH PARTY’S OBLIGATIONS UNDER
ARTICLE 13, (II) A BREACH OF SUCH PARTY’S OBLIGATIONS UNDER ARTICLE 14 OR (III)
SUCH PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, IN NO EVENT SHALL EITHER
PARTY OR ITS AFFILIATES OR ITS OR THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES OR AGENTS BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES OR ITS OR
THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS FOR ANY INDIRECT OR
CONSEQUENTIAL DAMAGES OR INDIRECT OR CONSEQUENTIAL LOSSES, OR FOR ANY LOSS OF
REVENUES  OR LOST PROFITS, IN EACH CASE OF ANY KIND, NATURE OR DESCRIPTION
WHATSOEVER, SUFFERED OR INCURRED BY SUCH PARTY ARISING UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR AS A RESULT OF ANY ACTIVITIES HEREUNDER, REGARDLESS OF
WHETHER ARISING FROM BREACH OF CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR
OTHERWISE, EVEN IF SUCH PARTY IS ADVISED OF THE POSSIBILITY OF SUCH LOSS OR
DAMAGE OR IF SUCH LOSS OR DAMAGE COULD HAVE BEEN REASONABLY FORESEEN.
 NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION 19.5 IS INTENDED TO OR
SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR



49

--------------------------------------------------------------------------------

OBLIGATIONS OF ANY PARTY WITH RESPECT TO ANY THIRD PARTY CLAIMS UNDER
SECTION 19.1 OR 19.2.

19.6Insurance.

19.6.1Distributor shall, at all times during the Term, and for a period of [**]
following the termination or expiration of this Agreement, maintain, and shall
ensure that each of its permitted subcontractors maintains, in full force and
effect at all times during the Term the types and amounts of insurance coverage
set forth on Schedule 19.6.1.  In addition, Distributor shall maintain adequate
property insurance to cover buildings, equipment, raw materials and finished
product including coverage for product in its care, custody and control.

19.6.2The required insurance coverages shall not be construed to create a limit
of Distributor’s liability with respect to its indemnification or other
liability under this Agreement.  The Distributor shall deliver to MSD, prior to
the execution of the Agreement and prior to commencing Manufacturing an insurer
or insurer’s agent signed Certificates of Insurance as evidence that policies
providing such coverage and limits of insurance are in full force and effect and
with insurers, having an AM Best (A-) or higher rating acceptable to MSD.
Thereafter, such certificates of insurance shall be provided annually. Such
certificates shall provide that not less than [**] advance notice will be given
in writing to MSD of any cancellation, termination, or material alteration of
said insurance policies. MSD (including all subsidiaries and Affiliates), its
officers, directors and employees shall be added by Distributor as additional
insureds on all policies, except Workers’ Compensation and Professional
Liability.

19.6.3Distributor’s insurers shall waive all rights of subrogation against MSD,
its subsidiaries, Affiliates, officers, directors and employees. Distributor’s
insurance shall be primary with no contribution by MSD’s insurance. Any
additional insurance or limits being requested are at the expense of
Distributor, and all deductibles or self-insured retentions are the
responsibility of Distributor.  If any insurance is on a “claims made basis”,
insurance must be maintained for [**] after this Agreement has terminated.

20.Termination.  In addition to the termination rights set forth elsewhere in
this Agreement:

20.1Termination by MSD Prior to Promotion Commencement Date.  The Agreement may
be terminated by MSD in its sole discretion upon 30 days’ prior written notice
if Distributor has not deployed least [**] qualified, trained and experienced
sales representatives in the Territory who (i) are actively engaged in calling
on and detailing Distributor’s pharmaceutical product and (ii) have been fully
and successfully trained on the Products and are prepared to begin Promoting the
Products by [**].

20.2Termination by MSD Prior to Distribution Commencement Date.  The Agreement
may be terminated by MSD in its sole discretion upon 30 days’ prior written
notice if



50

--------------------------------------------------------------------------------

Distributor has not deployed least [**] qualified, trained and experienced sales
representatives in the Territory who have been fully and successfully trained on
the Products and are actively engaged in Promoting Products in accordance with
this Agreement and the Territory Promotion Plan by [**].

20.3MSD Termination Right for Failure to Achieve Performance.  MSD has the right
but not the obligation to terminate without compensation to Distributor if in
any Calendar Year beginning on or after January 1, 2022 if Distributor fails to
purchase Product from MSD, or its designated Affiliate, Products [**].  Prior to
MSD exercising its termination right under this Section 20.3, MSD agrees to
notify Distributor in writing and then allow Distributor [**] to present its
remediation plan to achieve performance, provided, however, that if MSD then
determines Distributor’s remediation plan is insufficient in MSD’s reasonable
discretion MSD may exercise its right to terminate under this Section 20.3
without any additional delay or opportunity for Distributor to resubmit a
revised remediation plan.  For purposes of this Section 20.1, “Net Sales” shall
be the net sales determined by Distributor in accordance with generally accepted
accounting principles in the United States consistently applied and reflected on
Distributor’s financial statements as filed with the U.S. Securities and
Exchange Commission or, if Distributor is not a publicly traded company, used
for management and shareholder reporting.

20.4MSD Termination for Change of Control of Distributor.  MSD shall have the
right to terminate this Agreement with immediate effect without liability to
Distributor regardless of the timing and Distributor’s performance under this
Agreement, if Distributor is subject to a Change of Control.

20.5MSD Termination Upon Discontinuance of Product.   MSD shall have the right
to terminate this Agreement, on an SKU-by-SKU basis, (i) immediately upon
written notice to Distributor in the event MSD deletes any Deleted Package Units
pursuant to Section  2.4 and (ii) upon not less than [**] prior written notice
if MSD elects to withdraw or discontinue supply of a Product or SKU on a global
basis.

20.6Material Breach.  If either Party shall materially breach this Agreement,
the non-breaching Party may give written notice to the other Party, specifying
the nature of the material breach and, if such material breach is not remedied
within [**] after receipt of such notice (provided, however, that the cure
period shall be suspended during any time that a Party seeks resolution of a
Dispute as to whether an alleged material breach occurred pursuant to
Section 21.5 of this Agreement), then the non-breaching Party shall have the
right, in its sole discretion, to immediately terminate this Agreement upon
written notice to the breaching Party; provided further, however, that if such
breach is by its nature not susceptible of being cured or the giving of such
notice would be futile or impracticable, the non-breaching Party may terminate
this Agreement immediately without affording the other Party the opportunity to
cure such breach.

20.7Bankruptcy.  This Agreement may be terminated by written notice given by a
Party upon the occurrence of any of the following with respect the other Party:
(i) such other Party becomes insolvent, or (ii) voluntary or involuntary
proceedings by or against such other Party are instituted in bankruptcy or under
any insolvency law, which proceedings, if involuntary, shall not have been
dismissed within [**] after the date of filing, or (iii) a receiver or custodian
is appointed for such other Party, or proceedings are instituted by or against
such other Party for



51

--------------------------------------------------------------------------------

corporate reorganization or the dissolution of such other Party, which
proceedings, if involuntary, shall not have been dismissed within [**] after the
date of filing, or (iv) such other Party makes an assignment of substantially
all of its assets for the benefit of its creditors, or substantially all of the
assets of such other Party are seized or attached and not released within [**]
thereafter.

20.8Termination Upon Change of Law.  If on the advice of outside counsel either
Party determines that the Agreement poses unreasonable legal or economic risk as
the result of the enactment or imminent enactment of any Law or a change or
imminent change in interpretation of current Laws such that continuing with the
Agreement in place would put one or both Parties in jeopardy of violating its
obligation to comply with the Law; provided, however, that in the case of legal
risk the Parties will negotiate in good faith to amend the Agreement and/or its
performance to eliminate such risk while fulfilling their duties to comply with
the law

20.9Termination for Other Breaches.  Notwithstanding any other provisions herein
to the contrary, this Agreement may also be terminated upon written notice by
either Party if the other Party’s actions under this Agreement violate any
applicable Laws, including any anti-bribery or data protection or data privacy
laws, then non-defaulting Party may terminate this Agreement immediately upon
written notice to the defaulting Party, without judicial resolution.

20.10Force Majeure.  If any Force Majeure Event as described in Section 21.2.23
shall continue for more than [**] which materially interferes with a Party’s
ability to perform this Agreement, then either Party shall have the right to
terminate the part of this Agreement, upon not less than three months’ written
notice to the other.

20.11Effects of Termination.  With respect to termination of this Agreement, the
Parties shall be obligated as follows:

20.11.1In the event this Agreement is terminated by MSD pursuant to any
provision of this Agreement other than Sections 20.2, 20.3, 20.5, 20.8 or 20.10,
Distributor shall:

(a)immediately cease all Distribution Activities;

(b)immediately cease all Promotion including any promotion and marketing
activities as well as any physician promoting and marketing activity unless
otherwise agreed to by MSD in writing, with respect to the Products in the
Territory unless otherwise approved by MSD; and

(c)promptly, in respect of any expired Products and all Products remaining
unsold at the effective date of such termination, destroy such Products at its
cost.  Distributor shall (i) arrange for the destruction of the Products in
compliance with all applicable Laws and such destruction shall be carried out at
a facility or facilities licensed by the applicable Agency in the Territory,
(ii) permit MSD or its representative to be present at such destruction and
(iii) provide MSD a certificate certifying the legal destruction of such
Products; the certificate shall be supported by a detailed listing of the
Products and quantities destroyed.

20.11.2In the event this Agreement is terminated by MSD pursuant to
Section 20.2, MSD shall pay to Distributor an amount equal to (i) the Supply
Price



52

--------------------------------------------------------------------------------

of the initial inventory of the Products purchased to enable it to commence
Distribution of the Products less (ii) MSD’s cost of goods sold for such
inventory, as determined by MSD in accordance with its standard accounting
practices, and Distributor shall:

(a)immediately cease all Distribution Activities;

(b)immediately cease all Promotion including any promotion and marketing
activities as well as any physician promoting and marketing activity unless
otherwise agreed to by MSD in writing, with respect to the Products in the
Territory unless otherwise approved by MSD; and

(c)promptly in respect of all Products purchased by Distributor, destroy such
Products at its cost.  Distributor shall (i) arrange for the destruction of the
Products in compliance with all applicable Laws and such destruction shall be
carried out at a facility or facilities licensed by the applicable Agency in the
Territory, (ii) permit MSD or its representative to be present at such
destruction and (iii) provide MSD a certificate certifying the legal destruction
of such Products; the certificate shall be supported by a detailed listing of
the Products and quantities destroyed.

20.11.3In the event this Agreement is terminated by MSD pursuant to any of
Sections 20.3, 20.5 or 20.8, MSD at its election in its sole discretion, shall
either (i) repurchase all unsold inventory of Products in Distributor’s, its
Affiliates or its approved subcontractors’ possession at the time MSD’s notice
of termination is delivered to Distributor (the “Unsold Inventory”) at the
Supply Price paid by Distributor for such inventory or (ii) permit Distributor
to continue Distribution Activities and Promotion for the Products until
Distributor shall have sold all of the Unsold Inventory or it shall have reached
its expiry, but in no event more than [**] after the time of MSD’s notice of
termination (such period being referred to the “Wind-Down Period”) and
Distributor shall:

(a)cease all Distribution Activities either immediately upon the effective date
of such termination or at the end of the Wind-Down Period, as appropriate;

(b)cease all Promotion including any promotion and marketing activities as well
as any physician promoting and marketing activity either immediately upon the
effective date of such termination or at the end of the Wind-Down Period, as
appropriate; and

(c)promptly, in respect of any expired Products and all Products remaining
unsold at the effective date of such termination, or at the end of the Wind-Down
Period, as appropriate, destroy such Products at its cost.  Distributor shall
(i) arrange for the destruction of the Products in compliance with all
applicable Laws and such destruction shall be carried out at a facility or
facilities licensed by the applicable Agency in the Territory, (ii) permit MSD
or its representative to be present at such destruction and (iii) provide MSD a
certificate certifying the legal destruction of such Products; the certificate
shall be supported by a detailed listing of the Products and quantities
destroyed.



53

--------------------------------------------------------------------------------

20.11.4In the event this Agreement is terminated by Distributor pursuant to any
of Sections 17.1.10, 20.6, 20.7, 20.8 or 20.9 or Schedule 8.1.1 or by either
Party pursuant to Section 20.10, if Distributor has any remaining unexpired
stock of the Products left as at the date of the termination of this Agreement,
MSD may at its discretion elect to buy back the stock of unexpired Products at
the Supply Price or permit Distributor to sell such stock in the Territory as a
non-exclusive distributor of the Products for a period of [**] from the
effective date of termination or until Distributor has depleted all such
remaining stock, whichever is earlier.  At the end of such [**] period all
remaining stock, if any, will be destroyed by Distributor at its own cost with
written certification of destruction provided to MSD.

20.11.5Each Party, in accordance with Articles 14 and 16, shall continue to
respect and preserve the confidentiality of all Confidential Information of the
other and its respective Affiliates which may come into the possession of such
Party during the Term of this Agreement.  Upon termination of this Agreement,
each Party shall (at the request of the other Party) promptly return or destroy
with written confirmation all documents or records containing the other Party’s
Confidential Information to the other Party.

20.11.6All Tender sales and committed sales contracts (i.e. hospital and local
business orders where a failure to supply will have the result of a financial
penalty) which have been agreed in writing in advance by MSD will be novated to
MSD or its Affiliate or MSD’s newly appointed distributor if and to the extent
so requested by MSD.

20.11.7Unless explicitly agreed by both Parties in writing and except in case of
termination due to a breach, upon the termination or expiration of this
Agreement in accordance with its terms, neither Party shall be entitled to claim
any indemnity, reimbursement, damages, losses or compensation of any kind
arising out of or in connection with such termination.  The foregoing waiver
shall include claims for alleged losses of clientele, goodwill, loss of profits
on anticipated sales or the like, and neither Party nor its Affiliates shall
have any liability for losses or damages which might result from such
termination of this Agreement.  In addition, each Party waives any statutory
amount which may be allowable or imposed for such termination, whether as
liquidated damages or under any other statutory or regulatory authority.  Each
Party acknowledges that it has decided, and shall continue to decide, on all
investments, expenditures and commitments in full awareness of the possibility
of losses or damages resulting from termination of this Agreement, and is
willing to bear the risk thereof.

20.12Payment of Outstanding Amounts; Accrued Rights: No Further Liabilities.
 Upon expiration or termination of this Agreement, Distributor and MSD shall
promptly settle all outstanding invoices and other monies owed to the other
pursuant to this Agreement.  The termination or expiration of this Agreement
shall not affect the rights and obligations of the Parties accruing prior to
such termination or expiration.



54

--------------------------------------------------------------------------------

20.13Survival.  The terms, provisions, representations and warranties contained
in this Agreement that by their sense and context are intended to survive the
performance thereof by either Party or both Parties hereunder (including in
Sections 5.4, 5.6.2, 5.6.5, 5.6.6, 8.1.5, 8.1.11, 8.2.2, 8.2.3, 9.3, 10.1,
10.2.3, 10.2.4, 10.2.5, 10.2.7, 10.2.14, 10.2.16, 10.3, 10.4, 10.5, 12.6,
17.1.7, 17.2, 20.11, 20.12 and 20.13 and Articles 11, 12, 13, 14, 15, 16, 19 and
21) shall so survive the completion of performance, expiration or termination of
this Agreement.

21.General Provisions

21.1Non-Solicitation Of Employees.

21.1.1During the Term of this Agreement and for a period of [**] thereafter,
unless otherwise agreed in writing, each Party shall not and shall also cause
its Affiliates not to, purposefully, directly or indirectly through Third
Parties, hire, try to hire or enter into any kind of employment relationship
with or entice away any employees of the other Party or its Affiliates in the
Territory with whom it became acquainted in connection with the implementation
of this Agreement.  Without limitation to the generality of the foregoing, such
obligation shall apply in particular to sales and service personnel of the other
Party or its Affiliates involved in the Promotion of the Products.  All the
foregoing prohibitions shall not apply in case of a Party’s placement of an
advertisement in general circulation for the recruitment of employees not
specifically directed to the other Party’s employees.

21.1.2If either Party breaches this Section 21.1, the breaching Party shall pay
to the other Party liquidated damages equal to the amount of the annual gross
salary of the respective employee or employees.  The Parties shall also be
entitled to specific performance and injunctive relief, as well as to further
damages as remedies for any such breach.  Payment of any liquidated damages does
not release either Party from their respective obligations under this
Section 21.1.

21.2Independent Contractor.

21.2.1In the performance of MSD’s obligations under this Agreement, MSD shall at
all times act as and be deemed an independent contractor.  Nothing in this
Agreement shall be construed to render MSD or any of its employees, agents, or
officers, as an employee, joint venture, agent, or partner of Distributor.  MSD
is not authorized to assume or create any obligations or responsibilities,
express or implied, on behalf of or in the name of Distributor.  It is
understood that the employees, methods, facilities, and equipment of MSD shall
at all times be under MSD’s exclusive direction and control.

21.2.2In the performance of Distributor’s obligations under this Agreement,
Distributor shall at all times act as and be deemed an independent contractor.
 Nothing in this Agreement shall be construed to render Distributor or any of
its employees, agents, or officers, as an employee, joint venture, agent, or
partner of MSD.  Distributor is not authorized to assume or create any
obligations or responsibilities, express or implied, on behalf of or in the name
of MSD.  It is



55

--------------------------------------------------------------------------------

understood that the employees, methods, facilities, and equipment of Distributor
shall at all times be under Distributor’s exclusive direction and control.

21.3Force Majeure.  No Party shall be liable for a failure or delay in
performing any of its obligations under this Agreement (except for the payment
of money) if, but only to the extent that, such failure or delay is due to
causes beyond the reasonable control of the affected Party, including: (1) acts
of God; (2) fire or explosion (except to the extent caused by the negligence or
willful misconduct of the affected Party); (3) unusually severe weather; (4)
war, invasion, riot or other civil unrest; (5) governmental laws, orders,
restrictions, actions, embargoes, or blockages; (6) national or regional
emergency; (7) injunctions, strikes, lockouts, labor trouble, or other
industrial disturbances; and (8) shortage of supply of non-commodity materials
on a global basis (each, a “Force Majeure Event”); provided that the Party
affected shall promptly notify the other of the Force Majeure Event and shall
exert reasonable efforts to eliminate, cure, or overcome any such causes and to
resume performance of its obligations as soon as practicable.

21.4Governing Law; Jurisdiction.

21.4.1This Agreement shall be construed and governed under and in accordance
with the laws of the State of New Jersey, without giving effect to the principle
of conflict of laws thereof.

21.4.2The Parties agree that any action, suit or proceeding to enforce the
rights of either Party under this Agreement or otherwise arising out of this
Agreement shall be brought in state or federal courts located in the State of
New Jersey having jurisdiction over the subject matter and the Parties (in each
case, except to the extent that an alternate method of resolution is specified
in other sections of this Agreement).

21.4.3Subject to Section 21.4.2, in any action, suit or proceeding to enforce
the rights of either Party under this Agreement or otherwise arising out of this
Agreement, each Party, by execution and delivery of this Agreement, expressly
and irrevocably consents to the service of any complaint, summons, notice or
other process relating to any such action, suit or proceeding by delivery
thereof to it by hand or by any other manner provided for in Section 21.8.  IN
ADDITION, EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES ANY CLAIM OR
DEFENSE IN ANY SUCH PROCEEDING BASED ON ANY ALLEGED LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE, FORUM NON CONVENIENS OR ANY SIMILAR DOCTRINE OR
THEORY.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.



56

--------------------------------------------------------------------------------

21.5Dispute Resolution.  Any dispute arising out of or relating to this
Agreement (“Dispute”) shall be resolved in accordance with the procedures
specified in this Section 21.5, which shall be the sole and exclusive procedures
for the resolution of any such Disputes.

21.5.1The Parties shall attempt in good faith to resolve any Dispute promptly by
negotiation between executives who have authority to settle the controversy and
who are at a higher level of management than the persons with direct
responsibility for administration of this Agreement.  Any Party may give the
other Party written notice of any Dispute not resolved in the normal course of
business. Within [**] from the date of delivery of such notice, the receiving
Party shall submit to the other Party a written response. The notice and
response shall include (A) a statement of that Party's position and a summary of
arguments supporting that position, and (B) the name and title of the executive
who will represent that Party and of any other person who will accompany the
executive.  Within [**] from the date of delivery of the initial notice, the
designated executives of both Parties shall meet at a mutually acceptable time
and place including by telephone or video conference if mutually agreed, and
thereafter as often as they reasonably deem necessary, to attempt to resolve the
Dispute. All reasonable requests for information made by one Party to the other
Party shall be honored.  All negotiations pursuant to this paragraph are
confidential and shall be treated as compromise and settlement negotiations for
purposes of applicable rules of evidence.

21.5.2If the Dispute has not been resolved by negotiation as provided herein
within [**] from the date of the initial meeting of the executives provided for
above, then, subject to the provisions of Section 21.4, either Party may
institute litigation to resolve such Dispute.

21.6Assignment.  This Agreement may not be assigned, in whole or in part,
whether by operating of law or otherwise (however structured, including by
Change of Control or otherwise) without the prior written consent of the other
Party; provided, however, that each Party shall have the right, without the
prior consent of the other Party, to assign this Agreement, in whole or in part,
to any Affiliate of such Party.  In addition to the foregoing, MSD shall be
entitled to assign the rights and obligations (including by operation of law,
judicial process or otherwise) to this Agreement, in whole or in part, (i) to
any party in connection with any reorganization, divestiture or other
restructuring of its business or product portfolio, or (ii) to any purchaser or
other acquiror of any of MSD’s or its Affiliates’ products or operations to
which this Agreement relates or any successor to MSD’s business or operations or
any portion thereof without prior notice to or consent from Distributor.

21.6.1Any permitted assignee shall assume all obligations of its assignor under
this Agreement.  No assignment shall relieve any Party of responsibility for the
performance of any accrued obligation which such Party has hereunder as of the
time of such assignment.  Any other attempted assignment of this Agreement in
violation of this Section 21.6 shall be null and void.



57

--------------------------------------------------------------------------------

21.6.2The terms and conditions of this Agreement shall be binding upon, and
shall inure to the benefit of, the Parties hereto and their respective
successors and permitted assigns.

21.7Severability.  If any provision of this Agreement is found invalid or
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall continue in full force and effect.  The Parties shall negotiate
in good faith to substitute a valid, legal, and enforceable provision that
reflects the intent of such invalid or unenforceable provision.

21.8Notices.

21.8.1The term “notice” as used throughout this Agreement, shall mean written
notice, except where specifically provided herein to the contrary.  Notice shall
be delivered by (1) certified mail, return receipt requested (or the
equivalent); (2) hand delivery with receipt acknowledged; or (3) overnight
courier service that provides a delivery receipt.  Notices shall be delivered to
the following addresses or to such other address or person as a Party may
specify by notice given in accordance with this Section 21.8.1.

If to MSD:

Merck Sharpe & Dohme Corp.
351 North Sumneytown Pike
North Wales, PA 19454
Attention: President, HH-US Market

With a copy to:

Merck Sharpe & Dohme Corp.
2000 Galloping Hill Rd.
Kenilworth, NJ 07033
Attention: Corporate Development

If to Supplier:

Merck Sharpe & Dohme Corp.
351 North Sumneytown Pike
North Wales, PA 19454
Attention: President, HH-US Market

With a copy to:

Merck Sharpe & Dohme Corp.
2000 Galloping Hill Rd.
Kenilworth, NJ 07033
Attention: Head, Corporate Alliance Management



58

--------------------------------------------------------------------------------

If to Distributor:

Nabriva Therapeutics Ireland DAC

Alexandra House, Office 225/227, The Sweepstakes, Ballsbridge,

Dublin 4, D04 C7H2, Ireland

Attention:  Gary Sender, Director

With a copy to:

Nabriva Therapeutics US, Inc.

1000 Continental Drive, Suite 600

King of Prussia, PA 19406

Attention:  General Counsel

21.8.2Notice given in accordance with this Section 21.8.1 shall be deemed
delivered when received, or upon refusal of receipt.

21.9Cumulative Remedies.  Except as otherwise expressly set forth herein, no
remedy referred to in this Agreement is intended to be exclusive, but each shall
be cumulative and in addition to any other remedy available under the terms of
this Agreement or otherwise available at law or in equity.

21.10Entire Agreement/Amendments; Conflicts.

21.10.1This Agreement, together with all attachments hereto, constitutes the
entire agreement between the Parties hereto and shall supersede and take the
place of any and all agreements, documents, minutes of meetings, or letters
concerning the subject matter hereof that may, prior to the Effective Date, be
in existence.  Furthermore, this Agreement shall supersede any and all
pre-printed terms on any orders, invoices, and other related documents and any
and all orders issued by Distributor (or any of its Affiliates).  This Agreement
may only be amended by a statement in writing to that effect signed by duly
authorized representatives of Distributor and MSD.

21.10.2The intent of this Agreement is to include items necessary for the proper
execution and completion of the performance under this Agreement.  The documents
comprised by this Agreement are complementary, and what is required by any one
shall be as binding as if required by all.

21.11Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall for all purposes be deemed an original and all of which
together shall constitute one and the same instrument.  In addition, this
Agreement may be executed by facsimile or “PDF” and such facsimile or “PDF”
signature shall be deemed to be an original.  In addition, the Parties may
execute this Agreement electronically using digital signatures.

21.12Headings.  The headings assigned to the Articles and Sections of this
Agreement are for convenience only and shall not limit the scope and
applicability of the Articles and Sections.



59

--------------------------------------------------------------------------------

21.13Non-Waiver.  Any Party’s failure to enforce any of the terms or conditions
herein or to exercise any right or privilege pursuant hereto, or any Party’s
waiver of any breach under this Agreement, shall not be construed to be a waiver
of any other terms, conditions, or privileges, whether of a similar or different
type.

21.14Further Assurances.  Each Party agrees to execute such further papers,
agreements, documents, instruments and the like as may be necessary or desirable
to effect the purpose of this Agreement and to carry out its provisions.

21.15U.N. Convention On International Sale Of Goods.  The Parties hereby
expressly agree that the U.N. Convention on International Sales of Goods shall
not apply.

21.16English Language.  If there exist versions of this Agreement, or any
Schedules, Attachments, or Orders, or any amendments hereto or thereto, in any
language other than English, the binding version of all of the foregoing shall
be the English version, except as otherwise required by the Laws.  All notices
and other written documentation provided by a Party to the other Party under
this Agreement shall be in English, unless otherwise agreed to by the Parties.

21.17Review By Legal Counsel.  Each of the Parties agrees that it has read and
had the opportunity to review this Agreement with its legal counsel.
 Accordingly, the rule of construction that any ambiguity contained in this
Agreement shall be construed against the drafting Party shall not apply.

21.18Third Party Beneficiaries.  Nothing in this Agreement, express or implied,
is intended to confer upon any Third Party, any rights, remedies, obligations or
liabilities.

21.19Interpretation.  In this Agreement, unless otherwise specified, (i)
“includes” and “including” and words of similar import shall mean includes and
including without limitation; (ii) words denoting any gender shall include all
genders; (iii) words denoting the singular shall include the plural and vice
versa; (iv) the Exhibits, Schedules and other attachments form part of the
operative provision of this Agreement and references to this Agreement shall,
unless the context otherwise requires, include references to the Exhibits,
Schedules and attachments; (v)  the word “or” is disjunctive but not necessarily
exclusive; (vi) references to “Articles”, “Sections” and “subsections” in this
Agreement shall be to Articles, Sections and subsections respectively, of this
Agreement unless otherwise specifically provided; and (vii) references to any
Articles or Sections include Sections and subsections that are part of the
reference Article or Section (e.g., a section numbered “Section 2.2(a)” would be
part of “Section 2.2”, and references to “Article 2” or “Section 2.2” would
refer to material contained in the subsection described as “Section 2.2(a)”).
 Words and abbreviations that have known or technical trade meanings are used in
this Agreement in accordance with such recognized meanings.

[Signature Page Follows]





60

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed and delivered in its name and on its behalf, all as of the day and
year first above written.



MSD INTERNATIONAL GMBH

NABRIVA THERAPEUTICS IRELAND DESIGNATED ACTIVITY COMPANY









By:__/s/ Franz Escherich_____________

By:__/s/ Gary Sender______________

Name: Escherich, Franz

Name: Gary Sender

Title: Director

Title: Director









MERCK SHARP & DOHME CORP.











By:__/s/ Riad El-Dada__________________



Name: Riad El-Dada



Title: President US Human Health









61

--------------------------------------------------------------------------------

Schedule 7.1

to Sales Promotion and Distribution Agreement



Supply Prices



Supply price for Product (the “Supply Price”) shall be as set forth on or
determined from this Schedule 7.1.

Initial Supply Price, Other Than Samples:

The Supply Price from MSD’s availability of Product, no later than the end of
the Transition Period, to December 31, 2021 is set forth in the following table:



Product Format:

Supply Price:

Tablet Blister Product

$[**] per Tablet Blister Product (6-count package equivalent)

Tablet Bottle Product

$[**] per Tablet Bottle Product (30-count package equivalent)

Injection Product

$[**] per Injection Product





Follow-on Supply Price Calculation, Other Than Samples:

The Supply Price after December 31, 2021, including any subsequent Extension
Terms, shall be determined as follows:

Tier 1

·

For the total of Tablet Blister Product and Tablet Bottle Product sold in each
Calendar Year from one tablet up to and including [**] tablets, the Supply Price
shall be $[**] per Tablet Blister Product and $[**] per Tablet Bottle Product.
 For purpose of clarity, [**] tablets packaged in blister packs equal [**]
Tablet Blister Product units and [**] tablets packaged in bottles equal [**]
Tablet Bottle Product units.

·

For Injection Product sold in each Calendar Year from one single-dose vial up to
and including [**] single-dose vials, the Supply Price shall be $[**] per
Injection Product.

Tier 2

·

For the total of Tablet Blister Product and Tablet Bottle Product sold in each
Calendar Year in excess of [**] tablets, the Supply Price shall be $[**] per
Tablet Blister Product and $[**] per Tablet Bottle Product.



62

--------------------------------------------------------------------------------

·

For Injection Product sold in each Calendar Year or pro-rated Calendar Year in
excess of [**] single-dose vials, the Supply Price shall be $[**] per Injection
Product.



The Supply Price in either Supply Price Tier may be adjusted by MSD for each
Calendar Year thereafter during the Term based upon [**].



Supply Price for Samples

[**].

63

--------------------------------------------------------------------------------